EXHIBIT 10.35

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

COLLABORATION AGREEMENT

THIS COLLABORATION AGREEMENT (the “Agreement”) is made and entered into as of
December 5, 2005 (the “Execution Date”) by and between EXELIXIS, INC., a
Delaware corporation having its principal place of business at 170 Harbor Way,
P.O. Box 511, South San Francisco, California 94083-0511 (“Exelixis”), and
BRISTOL-MYERS SQUIBB COMPANY, a Delaware corporation headquartered at 345 Park
Avenue, New York, New York, 10154 (“BMS”). Exelixis and BMS are sometimes
referred to herein individually as a “Party” and collectively as the “Parties”.

RECITALS

A. BMS is a multinational health care company that has expertise and capability
in developing and marketing human pharmaceuticals and has research and
development programs, including expertise and proprietary technology relating to
compounds that modulate the Liver X Receptor.

B. Exelixis is a drug discovery company that has expertise and proprietary
technology relating to compounds that modulate the Liver X Receptor.

C. BMS and Exelixis desire to establish a collaboration to apply such Exelixis
technology and expertise to the discovery, lead optimization and
characterization of small molecule compounds, and to provide for the development
and commercialization of novel therapeutic and prophylactic products based on
such compounds.

NOW, THEREFORE, the Parties agree as follows:

1. DEFINITIONS

Capitalized terms used in this Agreement (other than the headings of the
Sections or Articles) have the following meanings set forth in this Article 1,
or, if not listed in this Article 1, the meanings as designated in the text of
this Agreement.

1.1 “Affiliate” means, with respect to a particular Party, a person,
corporation, partnership, or other entity that controls, is controlled by or is
under common control with such Party. For the purposes of the definition in this
Section 1.1, the word “control” (including, with correlative meaning, the terms
“controlled by” or “under the common control with”) means the actual power,
either directly or indirectly through one (1) or more intermediaries, to direct
or cause the direction of the management and policies of such entity, whether by
the ownership of at least fifty percent (50%) of the voting stock of such
entity, or by contract or otherwise.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

-1-



--------------------------------------------------------------------------------

1.2 “Alliance Manager” has the meaning set forth in Section 2.4(a).

1.3 “ANDA” means an Abbreviated New Drug Application filed with the FDA in
conformance with applicable laws and regulations, or the foreign equivalent of
any such application in any other country.

1.4 “BMS Compound” means: (a) those LXR Modulators or Dual LXR/FXR Modulators
that are set forth in the Disclosure Letter and that are being contributed to
the Collaboration by BMS as of [ * ]; (b) any LXR Modulators or Dual LXR/FXR
Modulators that are contributed to the Collaboration by BMS [ * ] at [ * ] and
subject to [ * ]; and (c) [ * ].

1.5 “BMS Decision Point 4.5” or “BMS DP 4.5” means the point at which BMS
determines that [ * ].

1.6 “BMS Independent Activity Period” means the period, if any, commencing on
the date [ * ] and ending on the first to occur of: (a) the date that [ * ]; or
(b) [ * ].

1.7 “BMS Know-How” means all Information Controlled by BMS (other than BMS
Patents) and its Affiliates [ * ] that is: (a) [ * ] for Exelixis to exercise
the rights licensed or granted to it under Sections 10.4(d)(i) and 10.4(d)(ii);
and/or (b) [ * ]: (i) to perform its obligations to the Collaboration under this
Agreement; and (ii) for Exelixis to exercise the rights licensed or granted to
it under Sections 5.3, 10.4(d)(iii) and 10.4(d)(iv).

1.8 “BMS Patents” means all Patents Controlled by BMS and its Affiliates,
including Patents Controlled jointly with Exelixis, [ * ] that are: (a) [ * ]
for Exelixis to exercise the rights licensed or granted to it under Sections
10.4(d)(i) and 10.4(d)(ii); and/or (b) [ * ]: (i) to perform its obligations to
the Collaboration under this Agreement; and (ii) for Exelixis to exercise the
rights licensed or granted to it under Sections 5.3, 10.4(d)(iii) and
10.4(d)(iv).

1.9 “Collaboration” means all the activities performed by or on behalf of either
Exelixis or BMS in the course of performing work contemplated in Article 2.

1.10 “Collaboration Compound” means any: (a) Exelixis Compound; (b) BMS
Compound; (c) Derivative that is identified or created by [ * ]; (d) Derivative
that is identified or developed by [ * ]; or (e) Derivative that is identified
or developed by [ * ]. For clarity, Collaboration Compounds exclude [ * ].

1.11 “Collaborative Research Period” has the meaning set forth in Section 2.5.

1.12 “Committee” means either of the Joint Research Committee or the Discovery
Working Group, as the case may be.

1.13 “Competitive Compound” means any Small Molecule Compound, [ * ] that
directly binds and modulates LXR [ * ] based on displaying [ * ].

1.14 “Controlled” means, with respect to any compound, material, Information or
intellectual property right, that the Party owns or has a license to such
compound, material, Information or intellectual property right and has the
ability to grant to the other Party access, a

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

2



--------------------------------------------------------------------------------

license or a sublicense (as applicable) to such compound, material, Information
or intellectual property right as provided for herein without violating the
terms of any agreement or other arrangements with any Third Party existing at
the time such Party would be first required hereunder to grant the other Party
such access, license or sublicense.

1.15 “Derivatives” means all: (a) LXR Modulators or Dual LXR/FXR Modulators that
are made [ * ]; and (b) [ * ].

1.16 “Diligent Efforts” means the carrying out of obligations or tasks in a
sustained manner consistent with the efforts a Party devotes to a product or a
research, development or marketing project of similar market potential, profit
potential or strategic value resulting from its own research efforts, based on
conditions then prevailing. Diligent Efforts requires that the Party:
(a) promptly assign responsibility for such obligations to specific employee(s)
who are held accountable for progress and monitor such progress on an on-going
basis, (b) set and consistently seek to achieve specific and meaningful
objectives for carrying out such obligations, and (c) consistently make and
implement decisions and allocate resources designed to advance progress with
respect to such objectives.

1.17 “Disclosure Letter” means one or more mutually agreed written letters or
memoranda that are delivered by each of Exelixis and BMS to the other
contemporaneously with the execution of this Agreement and are identified
therein as a Disclosure Letter contemplated by this Agreement and any amendments
or replacement thereof approved in writing by both Parties.

1.18 “Discovery Working Group” or “DWG” means the committee described in
Section 2.2(d).

1.19 “Dollars” or “$” means the legal tender of the United States of America.

1.20 “Dual LXR/FXR Modulator” means any Small Molecule Compound that:
(a) directly binds and modulates LXR and FXR [ * ]; and (b) [ * ] based on
displaying [ * ].

1.21 “ECN” or “Early Candidate Nomination” means a compound or other substance
that has been approved by BMS [ * ]. This decision point is known within BMS as
“Decision Point 3.0” or “DP3.0”. This decision point is typically made [ * ]
prior to [ * ]. For such a transition to be considered, the relevant scientific
submissions for such compound shall generally need to include: [ * ]. For
clarity, not all [ * ] shall be necessarily completed at DP3.0; however, all
such [ * ] must be completed before a decision to [ * ] can be reached.
Typically, the [ * ] shall also be [ * ].

1.22 “Effective Date” has the meaning set forth in Section 11.6.

1.23 “EU” means the European Union, as its membership may be altered from time
to time, and any successor thereto. The member countries of the European Union
as of the Effective Date are Belgium, Denmark, Germany, Greece, Spain, France,
Ireland, Italy, Luxembourg, Netherlands, Austria, Portugal, Finland, Sweden, the
United Kingdom, Estonia, Latvia, Lithuania, Poland, the Czech Republic,
Slovakia, Hungary, Slovenia, Malta, and Cyprus.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

3



--------------------------------------------------------------------------------

1.24 “Exelixis Compounds” mean: (a) those LXR Modulators or Dual LXR/FXR
Modulators that are set forth in the Disclosure Letter and that are being
contributed to the Collaboration by Exelixis as of [ * ]; (b) any LXR Modulators
or Dual LXR/FXR Modulators that are contributed to the Collaboration by Exelixis
[ * ] at [ * ] and subject to [ * ]; and (c) [ * ].

1.25 “Exelixis Know-How” means all Information Controlled by Exelixis (other
than Exelixis Patents) and its Affiliates [ * ] that is [ * ] for BMS to
exercise the rights licensed or granted to it under Sections 5.1 and 10.4 hereof
and/or to perform its obligations to the Collaboration under this Agreement.

1.26 “Exelixis Patents” means all Patents Controlled by Exelixis and its
Affiliates, including Patents Controlled jointly with BMS, as of [ * ] that are
[ * ] for BMS to exercise the rights licensed or granted to it under Sections
5.1 and 10.4 hereof and/or to perform its obligations to the Collaboration under
this Agreement. It is understood and agreed that “Exelixis Patents” include,
without limitation, those issued and published Patents listed on Schedule 1.26.

1.27 “Exelixis Prosecuted Patents” has the meaning set forth in
Section 8.3(a)(i).

1.28 “FDA” means the United States Food and Drug Administration, and any
successor thereto.

1.29 “FTE” means the equivalent of a full-time scientist’s work time over a
twelve (12) month period (including normal vacations, sick days and holidays).
The portion of an FTE year devoted by a scientist to a particular activity or
program shall be determined by dividing the number of full working days during
any twelve (12) month period devoted by such scientist to such activity or
program by the total number of working days during such twelve (12) month
period.

1.30 “FXR” means: (a) the gene for the Farnesoid X Receptor (for any species);
(b) the protein encoded by such gene; and (c) all subtypes, mutants, variants
and fragments thereof.

1.31 “Generic Product” means, with respect to a particular Product in a country,
a pharmaceutical product that: (a) contains the same Collaboration Compound(s)
as such Product (or equivalent as determined by the relevant regulatory
authority); and (b) is approved for use in such country (pursuant to 21 U.S.C.
355(b)(2), an ANDA, a separate NDA, compendia listing, other drug approval
application or otherwise), whether for use as monotherapy or for use in
combination with any other vaccine, biologic or compound.

1.32 “HSR Act” means the U.S. Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended from time to time, and the rules, regulations, guidance and
requirements promulgated thereunder as may be in effect from time to time.

1.33 “IND” means an Investigational New Drug Application filed with the FDA in
conformance with applicable laws and regulations, or the foreign equivalent of
any such application in any other country.

1.34 “Information” means information, results and data of any type whatsoever,
in any tangible or intangible form whatsoever, including, databases, practices,
methods, techniques,

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

4



--------------------------------------------------------------------------------

specifications, formulations, formulae, knowledge, know-how, skill, experience,
test data including pharmacological, biological, chemical, biochemical,
toxicological and clinical test data, analytical and quality control data,
stability data, studies and procedures.

1.35 “Invention” means any and all inventions and improvements thereto, invented
or discovered by a Party in the performance of its obligations under this
Agreement.

1.36 “Joint Invention” means any Invention invented or discovered jointly by
employee(s) or agent(s) of both Parties.

1.37 “Joint Research Committee” or “JRC” means the committee described in
Section 2.2(a).

1.38 “Knowledge” means, with respect of a Party, the good faith understanding of
the facts and information in the possession of an officer of such Party, or any
in-house legal counsel of, or in-house Patent agents employed by, such Party or
its Affiliates, without any duty to conduct any additional investigation with
respect to such facts and information by reason of the execution of this
Agreement. For purposes of this definition, an “officer” means any person in the
position of vice president, senior vice president, president or chief executive
officer of a Party.

1.39 “Launch” means, for each Product in each country, the first arm’s-length
sale to a Third Party for use or consumption by the public of such Product in
such country after Regulatory Approval of such Product in such country. A Launch
shall not include any Product sold for use in clinical trials, for research or
for other non-commercial uses, or that is supplied as part of a compassionate
use or similar program

1.40 “Lead Compound” means the Exelixis Compound set forth in the Disclosure
Letter.

1.41 “Listed NHR” means: (a) the genes (for any species) for any nuclear hormone
receptors listed in Schedule 1.41 as of the Effective Date; (b) the genes (for
any species) for any nuclear hormone receptors added to Schedule 1.41 after the
Effective Date pursuant to Section 2.6(c); (c) the proteins encoded by such
genes described in subsections (a) and (b); and (d) all subtypes, mutants,
variants and fragments thereof. Notwithstanding anything to the contrary, Listed
NHRs do not include FXR in conjunction with LXR as contemplated by this
Agreement.

1.42 “LXR” means: (a) the gene for the Liver X Receptor (for any species);
(b) the protein encoded by such gene; and (c) all subtypes (including the alpha
and beta subtypes), mutants, variants and fragments thereof.

1.43 “LXR Modulator” means any Small Molecule Compound that: (a) directly binds
and modulates LXR [ * ] but not FXR; and (b) [ * ] based on displaying [ * ].

1.44 “Major Market Countries” means [ * ].

1.45 “Major Territory” means each of the following territories: [ * ].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

5



--------------------------------------------------------------------------------

1.46 “NDA” means a New Drug Application filed with the FDA in conformance with
applicable laws and regulations, or the foreign equivalent of any such
application in any other country.

1.47 “Net Sales” means the amount invoiced or otherwise billed by BMS or its
Affiliate or sublicensee for sales or other commercial disposition of a Product
to a Third Party purchaser, less the following to the extent included in such
billing or otherwise actually allowed or incurred with respect to such sales:
(a) discounts, including cash, trade and quantity discounts, price reduction
programs, retroactive price adjustments with respect to sales of a product,
charge-back payments and rebates granted to managed health care organizations or
to federal, state and local governments (or their respective agencies,
purchasers and reimbursers) or to trade customers, including but not limited to,
wholesalers and chain and pharmacy buying groups; (b) credits or allowances
actually granted upon rejections or returns of Products, including for recalls
or damaged goods; (c) freight, postage, shipping and insurance charges actually
allowed or paid for delivery of Products, to the extent billed; (d) customs
duties, surcharges and other governmental charges incurred in connection with
the exportation or importation of a Product; (e) bad debts relating to sales of
Products that are actually written off by BMS in accordance with U.S. generally
accepted accounting principles, consistently applied, during the applicable
royalty calculation period; and (f) taxes, duties or other governmental charges
levied on, absorbed or otherwise imposed on sale of Products, including
value-added taxes, or other governmental charges otherwise measured by the
billing amount, when included in billing, as adjusted for rebates and refunds,
but specifically excluding taxes based on net income of the seller; provided
that all of the foregoing deductions are calculated in accordance with generally
accepted accounting principles consistently applied throughout the Party’s
organization.

Notwithstanding the foregoing, if any Product is sold under a bundled or
capitated arrangement with other BMS products, then, solely for the purpose of
calculating Net Sales for royalty purposes hereunder, any discount on such
Products sold under such an arrangement shall be no greater, on a percentage
basis based on the gross selling price prior to discount, than the largest
percentage discount applied on any other ethical pharmaceutical product sold
within such bundled arrangement for the applicable accounting period. In case of
any dispute as to the applicable discount numbers under the preceding sentence,
the determination of same shall be calculated and certified by BMS’ independent
public accountants, whose decision shall be binding.

A sale of a Product is deemed to occur upon invoicing In the event that BMS,
after reasonable efforts, cannot calculate accurately the Net Sales of a
sublicensee in a particular country, the Parties shall meet and negotiate in
good faith an appropriate means for calculating Net Sales in such a situation.

For sake of clarity and avoidance of doubt, sales by BMS, its Affiliates or
sublicensees of a Product to a Third Party distributor of such Product in a
given country shall be considered a sale to a Third Party customer. Any Products
used (but not sold for consideration) for promotional or advertising purposes or
used for clinical or other research purposes shall not be considered in
determining Net Sales hereunder.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

6



--------------------------------------------------------------------------------

In the event a Product is sold as an end-user product consisting of a
combination of active functional elements or as a combined product and/or
service, Net Sales, for purposes of determining royalty payments on such
Product, shall be calculated by multiplying the Net Sales of the end-user
product and/or service by the fraction A over A+B, in which A is the gross
selling price of the Product portion of the end-user product and/or service when
such Product is sold separately during the applicable accounting period in which
the sales of the end-user product were made, and B is the gross selling price of
the other active elements and/or service, as the case may be, of the end-user
product and/or service sold separately during the accounting period in question.
All gross selling prices of the elements of such end-user product and/or service
shall be calculated as the average gross selling price of the said elements
during the applicable accounting period for which the Net Sales are being
calculated. In the event that, in any country or countries, no separate sale of
either such above-designated Product or such above designated elements of the
end-user product and/or service are made during the accounting period in which
the sale was made or if gross retail selling price for an active functional
element, component or service, as the case may be, cannot be determined for an
accounting period, Net Sales allocable to the Product in each such country shall
be determined by mutual agreement reached in good faith by the Parties prior to
the end of the accounting period in question based on an equitable method of
determining same that takes into account, on a country-by-country basis,
variations in potency, the relative contribution of each active agent, component
or service, as the case may be, in the combination, and relative value to the
end user of each active agent, component or service, as the case may be.
Notwithstanding the foregoing, the Parties agree that, for purposes of this
paragraph, drug delivery vehicles, adjuvants, and excipients shall not be deemed
to be “active ingredients” or “active functional elements”.

1.48 “Non-LXR Modulator” means any: (a) Small Molecule Compound that is
identified or created by [ * ] by [ * ] and that is not an LXR Modulator or a
Dual LXR/FXR Modulator; (b) Small Molecule Compound that: (i) is identified or
developed by [ * ], through [ * ]; and (ii) is not an LXR Modulator or a Dual
LXR/FXR Modulator; and [ * ].

1.49 “Patent” means all: (a) unexpired letters patent (including inventor’s
certificates) which have not been held invalid or unenforceable by a court of
competent jurisdiction from which no appeal can be taken or has been taken
within the required time period (and which have not been admitted to be invalid
or unenforceable through reissue, disclaimer or otherwise, or been abandoned in
accordance with or as permitted by the terms of this Agreement or by mutual
written agreement), including any substitution, extension, registration,
confirmation, reissue, re-examination, supplementary protection certificates,
confirmation patents, patent of additions, renewal or any like filing thereof;
(b) pending applications for letters patent which have not been canceled,
withdrawn from consideration, finally determined to be unallowable by the
applicable governmental authority or court for whatever reason (and from which
no appeal is or can be taken), and/or abandoned in accordance with or as
permitted by the terms of this Agreement or by mutual written consent, including
any continuation, division or continuation-in-part thereof and any provisional
applications; and (c) any international counterparts to (a) and (b) above.

1.50 “Phase I Clinical Trial” means a trial on sufficient numbers of normal
volunteers and patients that is designed to establish that a pharmaceutical
product is safe for its intended use, and to support its continued testing in
Phase IIa Clinical Trials.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

7



--------------------------------------------------------------------------------

1.51 “Phase IIa Clinical Trial” means a trial on sufficient numbers of patients
that is designed to provide a preliminary determination of safety and efficacy
in the target patient population over a range of doses. For sake of clarity, [ *
].

1.52 “Phase IIb Clinical Trial” means a controlled clinical trial which utilizes
the pharmacokinetic and pharmacodynamic information obtained from one (1) or
more previously conducted Phase I Clinical Trial(s) and/or Phase IIa Clinical
Trial(s) in order to confirm the optimal manner of use of a pharmaceutical
product (dose and dose regimen) prior to initiation of the pivotal Phase III
Clinical Trials of such pharmaceutical product. [ * ].

1.53 “Phase III Clinical Trial” means a trial on sufficient numbers of patients
that is designed to establish that a pharmaceutical product is safe and
efficacious for its intended use, and to define warnings, precautions and
adverse reactions that are associated with the pharmaceutical product in the
dosage range to be prescribed, and to support Regulatory Approval of such
pharmaceutical product or label expansion of such pharmaceutical product.

1.54 “Post-Termination Compound” means: (a) any Competitive Compound for which
BMS, its Affiliate or sublicensee [ * ] subsequent to expiration of the
Collaborative Research Period; or (b) any LXR Modulator or a Dual LXR/FXR
Modulator for which BMS [ * ]. For clarity, Post-Termination Compounds shall not
include: [ * ]; and [ * ].

1.55 “Product” means any therapeutic or prophylactic product (for use in animals
or humans) that comprises or incorporates any: (a) Collaboration Compound; or
(b) Post-Termination Compound.

1.56 “Regulatory Approval” means any and all approvals (including supplements,
amendments, pre- and post-approvals, pricing and reimbursement approvals),
licenses, registrations or authorizations of any national, supra-national (e.g.,
the European Commission or the Council of the EU), regional, state or local
regulatory agency, department, bureau, commission, council or other governmental
entity, that are necessary for the manufacture, distribution, use or sale of a
Product in a regulatory jurisdiction.

1.57 “Research Plan” has the meaning set forth in Section 2.6(a).

1.58 “Reverted Compounds” means any Collaboration Compounds licensed to Exelixis
under Sections 10.4(d)(i) and (ii).

1.59 “Reverted Compounds License Agreement” has the meaning set forth in
Section 10.4(d)(v).

1.60 “Royalty Term” has the meaning set forth in Section 7.7.

1.61 “Safety Reasons” has the meaning set forth in Section 10.5.

1.62 “Scaffold” means any: (a) scaffold of [ * ]; (b) new scaffold added in
accordance with Section 2.13; and (c) [ * ]. For clarity, a scaffold is [ * ] to
another scaffold described in the foregoing subsections (a) and (b) only if [ *
].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

8



--------------------------------------------------------------------------------

1.63 “Small Molecule Compound” means a molecule with a molecular weight less
than or equal to [ * ].

1.64 “Sole Invention” means any Invention invented or discovered solely by a
Party and its employees or agents.

1.65 “Success Criteria” has the meaning set forth in Section 2.6(b).

1.66 “Third Party” means any entity other than: (a) Exelixis; (b) BMS; or (c) an
Affiliate of either Party.

1.67 “Valid Claim” means (a) a claim in an issued Patent that has not:
(i) expired or been canceled; (ii) been declared invalid by an unreversed and
unappealable or unappealed decision of a court or other appropriate body of
competent jurisdiction; (iii) been admitted to be invalid or unenforceable
through reissue, disclaimer or otherwise; or (iv) been abandoned in accordance
with or as permitted by the terms of this Agreement or by mutual written
agreement of the Parties; or (b) a claim under an application for a Patent that
has been pending [ * ] from its date of filing, and which has not been canceled,
withdrawn from consideration, finally determined to be unallowable by the
applicable governmental authority or court for whatever reason (and from which
no appeal is or can be taken), or abandoned.

2. COLLABORATION

2.1 Overview. The general goals and intent of the Collaboration are to apply
each Party’s technology to discover, optimize and characterize Collaboration
Compounds that are LXR Modulators or Dual LXR/FXR Modulators that may be
developed into Products by BMS. Each Party shall have responsibilities under the
Collaboration in accordance with the allocation of duties set forth in the
Research Plan, including responsibilities for discovery, lead optimization and
in vitro and in vivo characterization of Collaboration Compounds up to receipt
of approval as an ECN for such Collaboration Compounds.

2.2 Joint Research Committee and Discovery Working Group.

(a) Membership of JRC. The JRC shall be composed of [ * ] members. Within [ * ]
after the Effective Date, each Party shall appoint [ * ] representatives to the
JRC. Each Party may replace its appointed JRC representatives at any time upon
written notice to the other Party. Each Party shall designate one (1) of its
representatives as co-chairperson of the JRC. Each of the co-chairpersons shall
be responsible, on an alternating basis with the BMS co-chairperson having
responsibility with respect to the initial meeting, for working with the
Alliance Managers to schedule meetings, prepare and circulate an agenda in
advance of each meeting, and to prepare and issue minutes of each meeting within
[ * ] days thereafter. Any JRC member may add topics to the draft agenda. Each
Party may invite, with the approval of the other Party (which shall not be
unreasonably withheld, delayed or conditioned), additional employees or
consultants (provided such employees and consultants: (i) have contractual
confidentiality obligations to such Party that are at least as stringent as
those set forth in this Agreement; and (ii) are under intellectual property
assignment obligations to such party in accordance with Section 8.1(c)) to
attend one (1) or more meetings of the JRC as ad hoc, non-voting guests.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

9



--------------------------------------------------------------------------------

(b) Decision-making. The [ * ] JRC representatives of each Party shall
collectively have one (1) vote, and the JRC shall operate by unanimous consent
of all JRC members present and in accordance with the principles set forth in
this Article 2. In the event of a dispute between the Parties with regard to the
performance of the Collaboration, the matter shall be first referred to the [ *
] for resolution. If these two (2) individuals are unable to resolve the
dispute, then the matter shall be elevated to [ * ]. If these two
(2) individuals are unable to resolve the dispute, then the matter shall be
elevated to [ * ]. If these two (2) individuals are unable to resolve the
dispute, then, subject to the last sentence of this Section 2.2(b) and to
Section 2.2(c), [ * ] shall have the final decision so long as such decision
does not conflict with the terms of the Agreement. Notwithstanding anything to
the contrary, no decision by a Party shall require the other Party to:
(i) breach any obligation or agreement that such other Party may have with or to
a Third Party; (ii) perform any activities that are materially different or
greater in scope than those provided for in the then-current Research Plan; or
(iii) incur any material financial costs in addition to those expressly
described in Article 7 of this Agreement.

(c) Exceptions to Decision-making. Notwithstanding anything to the contrary, [ *
] shall not have the final decision with respect to any dispute involving any of
the following: (i) moving the performance of the Collaboration away from the
identification, development and commercialization of LXR Modulators and Dual
LXR/FXR Modulators to the identification, development and commercialization of
other compounds; (ii) reducing the number of [ * ] required by the Research Plan
below [ * ] FTEs during each of the first [ * ] years of the Research Term;
(iii) unilaterally changing the [ * ] in a manner that produces [ * ] that are
not reasonably consistent with [ * ]; (iv) unilaterally changing the [ * ] of an
LXR Modulator or Dual LXR/FXR Modulator; (v) unilaterally changing the [ * ] for
a Competitive Compound; (vi) requiring [ * ]; (vii) changing the performance of
the Research Plan to include new technology (e.g., assays, targets, or animal
models) for which [ * ] would bear the sole cost pursuant to [ * ];
(viii) unilaterally adding new receptors to the list of Listed NHRs under
Section 2.6(c); or (ix) unilaterally contributing new compounds or scaffolds (as
applicable) to the Agreement in contravention of the process described in
Section 2.13.

(d) Responsibilities of the JRC and DWG. The JRC shall be responsible for the
overall planning and execution of the Collaboration and the approval and
oversight of the Research Plan. The DWG shall report to the JRC and shall manage
the day-to-day activities and decisions required under the Collaboration.
Membership of the DWG shall be determined by the JRC and shall not be limited
with respect to number of appointees (in total or from either Party). Each Party
shall designate one (1) of its representatives as co-chairperson of the DWG. At
its meetings, the DWG shall evaluate the data generated by the Parties in the
course of carrying out the Research Plan, shall recommend project prioritization
within the Research Plan (subject to approval by the JRC), shall perform those
activities specifically described in this Agreement, and may recommend revisions
to the Research Plan to the JRC. At each DWG meeting, the DWG shall summarize
the progress in carrying out the Research Plan since the last DWG meeting, bring
to attention of the JRC any overarching issues or significant changes in the
Research Plan, and address any issues raised at its previous meeting. To the
extent necessary to carry out its responsibilities, a Party’s DWG and/or JRC
members shall be granted access to the other Party’s Confidential Information
relevant to any decision required to be made by the DWG or the JRC.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

10



--------------------------------------------------------------------------------

2.3 Meetings of JRC and DWG. During the Collaborative Research Period: (a) the
JRC shall meet quarterly by audio or video teleconference and, at a minimum,
once each [ * ] in person (which in-person meeting shall be held on an
alternating basis in New Jersey and in San Francisco); and (b) the DWG shall
meet [ * ] by audio or video teleconference and, at a minimum, [ * ] in person
(which in-person meeting shall be held on an alternating basis in New Jersey and
in San Francisco). With the consent of the representatives of each Party serving
on a particular Committee, other representatives of each Party may attend
meetings of that Committee as nonvoting observers (provided such
representatives: (i) have contractual confidentiality obligations to such Party
that are at least as stringent as those set forth in this Agreement; and
(ii) are under intellectual property assignment obligations to such party in
accordance with Section 8.1(c)). Meetings of a Committee shall be effective only
if at least one (1) representative of each Party is present or participating.
Each Party shall be responsible for all of its own expenses of participating in
the Committee meetings. The Parties shall endeavor to schedule meetings of the
JRC and the DWG at least [ * ] in advance.

2.4 Alliance Managers.

(a) Appointment. Each of the Parties shall appoint an individual (each, an
“Alliance Manager”) who possesses a general understanding of the scientific and
business issues relevant to this Agreement. Each Party may change its designated
Alliance Manager from time to time upon prior written notice to the other Party.
Any Alliance Manager may designate a substitute to temporarily perform the
functions of that Alliance Manager by prior written notice to the other Party.

(b) Responsibilities. The Alliance Managers shall use good faith efforts to
attend all Committee meetings and support the co-chairpersons of each Committee
in the discharge of their responsibilities. Alliance Managers shall be nonvoting
participants in such Committee meetings. An Alliance Manager may bring any
matter to the attention of any Committee if such Alliance Manager reasonably
believes that such matter warrants such attention. Each Alliance Manager shall
be charged with creating and maintaining a collaborative work environment within
and among the Committees. In addition, each Alliance Manager: (a) shall be the
point of first referral in all matters of [ * ]; (b) shall identify and bring [
* ] to the attention of the appropriate Committee in a timely manner; (c) shall
plan and coordinate cooperative efforts and internal and external
communications; and (d) shall take responsibility for ensuring that governance
activities, such as the conduct of required Committee meetings and production of
meeting minutes, occur as set forth in this Agreement, and that relevant action
items resulting from such meetings are appropriately carried out or otherwise
addressed.

2.5 Collaborative Research Period. Subject to Section 10.2, the Collaborative
Research Period shall begin on the Effective Date and continue for two (2) years
thereafter. BMS shall have the option to extend the Collaborative Research
Period for an additional one (1)-year term by providing written notice to
Exelixis no later than [ * ] before the end of the initial two (2)-year
Collaborative Research Period. The Collaborative Research Period may be further
extended (i.e., beyond such three (3)-year period) upon mutual agreement of the
Parties, and the Parties may choose to agree to an alternate level of research
funding with respect to such extension.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

11



--------------------------------------------------------------------------------

2.6 Research Plan; Success Criteria; Additional Listed NHRs.

(a) The Parties have agreed in writing upon a detailed plan for the research to
be carried out by the Parties during the Collaborative Research Period, which is
set forth in the Disclosure Letter and incorporated herein by reference (the
“Research Plan”). The Research Plan includes each Party’s respective obligations
in furtherance of the Collaboration and timelines for completion of key stages,
and the Research Plan shall provide guidance as to whether the work performed by
each Party meets the standards of Diligent Efforts. The ultimate goal of the
Research Plan shall be to identify LXR Modulators and Dual LXR/FXR Modulators.
The DWG shall review the Research Plan at least [ * ] and may propose to the JRC
revised versions of the Research Plan that are consistent with the terms of this
Agreement. The revised Research Plan may only be approved by the JRC, subject to
Sections 2.2(b) and 2.2(c). Once approved by the JRC, such revised Research Plan
shall replace the prior Research Plan. During the Collaborative Research Period,
each Party shall use Diligent Efforts to perform the tasks assigned to it in the
Research Plan then in effect.

(b) The Research Plan shall also contain success criteria for the submission of
a compound for approval as an ECN (the “Success Criteria”), which are
incorporated by reference herein. The Success Criteria are as set forth in the
Disclosure Letter. Any Success Criteria that are not reasonably ascertainable or
completely known as of the Effective Date, or requiring adjustment based on
results obtained during the conduct of the Collaboration, shall be supplemented
and/or modified as recommended by the DWG and reviewed and approved by the JRC
from time to time as appropriate.

(c) From [ * ] during the term of the [ * ], [ * ] may decide to add additional
targets to the list of Listed NHRs. The Parties shall discuss in good faith
whether to add any such additional targets, and such targets shall only be added
with the prior written agreement of [ * ].

2.7 Obligations of Parties. Exelixis and BMS shall provide the DWG and the JRC
and their respective authorized representatives with reasonable access during
regular business hours to all records, documents, and Information relating to
the performance of its obligations under the Collaboration which such Committee
may reasonably require in order to perform its obligations hereunder, provided
that if such documents are under a bona fide obligation of confidentiality to a
Third Party, then Exelixis or BMS, as the case may be, may withhold access
thereto to the extent necessary to satisfy such obligation.

2.8 Collaboration Guidelines. Subject to the terms of this Agreement, the
activities and resources of each Party shall be managed by such Party, acting
independently and in its individual capacity. The relationship between Exelixis
and BMS is that of independent contractors, and shall not constitute a
partnership, joint venture or agency, and neither Party shall have the power to
bind or obligate the other Party in any manner, other than as is expressly set
forth in this Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

12



--------------------------------------------------------------------------------

2.9 Conduct of Research. The Parties shall use Diligent Efforts to conduct their
respective tasks throughout the Collaboration and shall conduct the
Collaboration in good scientific manner, and in compliance in all material
respects with the requirements of applicable laws, rules and regulations and all
applicable good laboratory practices to attempt to achieve their objectives as
efficiently and expeditiously as reasonably practicable.

2.10 Records. Each Party shall maintain complete and accurate records of all
work conducted under the Collaboration and all results, data and developments
made pursuant to its efforts under the Collaboration. Such records shall be
complete and accurate and shall fully and properly reflect all work done and
results achieved in the performance of the Collaboration in sufficient detail
and in good scientific manner appropriate for patent and regulatory purposes.
Each Party shall maintain such records for a period of [ * ] after such records
are created; provided that the following records may be maintained for a longer
period, in accordance with each Party’s internal policies on record retention,
provided that in no case shall such period be shorter than [ * ] from the date
of creation of such records: (a) [ * ]; and (b) [ * ] records that the other
Party reasonably requests be retained in order to ensure the preservation,
prosecution, maintenance or enforcement of [ * ]. Either Party shall have the
right to review and copy such records of the other Party at reasonable times to
the extent necessary or useful for it to conduct its obligations or enforce its
rights under this Agreement.

2.11 Reports. During the Collaborative Research Period, each Party shall report
to the JRC no less than [ * ] and shall submit to the other Party and the JRC a
[ * ] written progress report summarizing the work performed under the
Collaboration, including, with respect to Exelixis, the [ * ] with respect to
the activities set forth in the Research Plan, and, with respect to BMS, the
status of each Collaboration Compound that reaches [ * ] (as defined in the
Research Plan) and each Collaboration Compound that reaches [ * ]. If reasonably
necessary for a Party to perform its work under the Collaboration or to exercise
its rights under the Agreement, such Party may request that the other Party
provide more detailed information and data regarding such results reported by
such other Party, and such other Party shall promptly provide the requesting
Party with information and data as is reasonably related to such request,
including any records created by a Party pursuant to Section 2.10. All such
reports shall be considered Confidential Information of the Party providing
same.

2.12 Database. The Parties shall work together to evaluate the possibility and
practicality of setting up an electronic data-sharing arrangement to allow each
Party to access Confidential Information of the other Party consisting of [ * ],
including all [ * ]. In the event that such a data-sharing arrangement is
possible and practical: (a) each Party shall restrict access to such data only
to its employees, consultants and independent contractors who, in each case,
need such access to perform activities, or exercise its rights, under this
Agreement, and who, prior to such access, have executed appropriate
confidentiality and invention assignment agreements with such Party; and (b) [ *
] shall be responsible for any costs related to the implementation, use and
maintenance of such data-sharing arrangement by [ * ]; provided, however, that
if [ * ] does not deem the costs of using a particular data-sharing system to be
reasonable, the Parties shall not be obligated to implement such system, and the
Parties shall discuss alternative systems with more reasonable costs of
implementation, use and maintenance. In any event, access to any such data shall
in all cases be password-protected or otherwise similarly restricted.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

13



--------------------------------------------------------------------------------

2.13 Contribution of New Compounds and New Scaffolds. If either Party desires to
contribute additional LXR Modulators, Dual LXR/FXR Modulators or scaffolds to
the Collaboration, then such Party (the “Contributing Party”) shall provide the
other Party with a written description of such additional compounds or
scaffolds, and the Parties shall meet to discuss such contribution. If such
other Party determines in good faith that the contribution of any such compounds
or scaffolds by the Contributing Party would not result in the breach of any
obligation or agreement that such other Party may have with or to a Third Party,
and would not result in the potential infringement of Third Party Patents (it
being understood that any such determination [ * ], then: (a) such additional
compounds shall be included in the scope of the Agreement as BMS Compounds (in
the case of compounds contributed by BMS); (b) such additional compounds shall
be included in the scope of the Agreement as Exelixis Compounds (in the case of
compounds contributed by Exelixis); or (c) such additional scaffolds shall be
included in the scope of the Agreement as Scaffolds. Notwithstanding anything to
the contrary, if such other Party determines in good faith that the contribution
of any such compounds or scaffolds by the Contributing Party would result in the
breach of any obligation or agreement that such other Party may have with or to
a Third Party, or would result in the potential infringement of Third Party
Patents, then such additional compounds or scaffolds shall not be included
within the scope of this Agreement; [ * ].

2.14 Review of Collaboration Compounds. As part of the criteria for the
submission of a compound [ * ], Exelixis shall review the results of all [ * ]
conducted by either Party in the normal course of performing research under the
Research Plan or by BMS in the normal course of performing research during the
BMS Independent Activity Period. In the event review by Exelixis is during the
BMS Independent Activity Period, BMS shall provide Exelixis with the results of
all [ * ] for such [ * ] Collaboration Compound, and sufficient samples of any [
* ] Collaboration Compound that has completed [ * ] (as such term is described
in the Research Plan), or its equivalent stage of research, to have such assays
conducted. Exelixis may use such results and samples for the sole purpose of
performing assays to verify that such [ * ] Collaboration Compound does not
display [ * ] (“[ * ] Activity”). [ * ] shall be responsible for having such
assays conducted as well as any costs associated with such assays. If Exelixis
notifies BMS in writing within [ * ] days of receiving a sample of a submitted [
* ] Collaboration Compound that such Collaboration Compound displays [ * ]
Activity, then BMS shall not [ * ] such Collaboration Compound, and BMS’
licenses [ * ] such Collaboration Compound shall terminate (solely with respect
to such Collaboration Compound); provided, however, that BMS may perform
research on such Collaboration Compound using its applicable licenses in
Section 5.1 to derivatize away the [ * ] Activity of such Collaboration
Compound. For clarity, (i) nothing in this Section 2.14 shall be deemed to
preclude BMS from conducting screening activities, at any time, with respect to
Collaboration Compounds in order to determine whether Collaboration Compounds
display [ * ] Activity, and (ii) BMS may continue its research and development
activities with respect to any such submitted [ * ] Collaboration Compound
during such review period prior to receiving any such written notice from
Exelixis. In the event that Exelixis does not provide written notice to BMS with
respect to the [ * ] Activity of a submitted [ * ] Collaboration Compound within
such [ * ] day period, then BMS shall be free to develop and commercialize such
Collaboration Compound on the terms and conditions set forth in this Agreement.
Notwithstanding the foregoing, Exelixis shall use commercially reasonable
efforts to notify BMS as soon as practicable [ * ] in the event that Exelixis
becomes aware in the course of performing its obligations under the Research
Plan during the Collaborative Research Period that a Collaboration Compound
displays [ * ] Activity.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

14



--------------------------------------------------------------------------------

3. BMS INDEPENDENT RESEARCH, DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION OF
PRODUCTS

3.1 BMS Research, Development and Commercialization. As between the Parties, BMS
(or its Affiliates or sublicensees) has sole authority to conduct: (a) all
preclinical development (including any discovery activities) with respect to
Collaboration Compounds from and after the expiration of the Collaborative
Research Period and during the BMS Independent Activity Period; and (b) clinical
development, pre clinical, clinical and commercial manufacturing and
commercialization activities, including all regulatory activities, with respect
to any Collaboration Compounds and/or Products during the BMS Independent
Activity Period. All regulatory applications with respect to the Products shall
be owned by BMS and/or its Affiliates or sublicensee(s), as applicable. Upon [ *
] (and at [ * ]), (i) Exelixis shall [ * ] provide BMS with any Exelixis
Know-How that is [ * ] for BMS to conduct the activities set forth in clauses
(a) and (b) above, and (ii) Exelixis shall cooperate with BMS in connection with
regulatory submissions related to any Product. BMS shall have sole control and
responsibility for, and shall bear all of its costs and expenses associated
with, the development, manufacture (including formulation) and commercialization
of all Products, as applicable.

3.2 Diligence. BMS shall use Diligent Efforts to [ * ] during the term of this
Agreement; provided that BMS may satisfy such obligation by [ * ] pursuant to
the terms of this Agreement. Exelixis may notify BMS in writing if Exelixis in
good faith believes that BMS is not meeting its diligence obligations set forth
in this Section 3.2, and the Parties shall meet and discuss the matter in good
faith. Exelixis may further request review of BMS’ records generated and
maintained as required under Section 3.3 below, to the extent those records
relate to development and commercialization of a Product.

3.3 Records. BMS shall maintain complete and accurate records of all research,
development, manufacturing and commercialization conducted by it or on its
behalf related to each Product, and all Information generated by it or on its
behalf in connection with development under this Agreement with respect to each
such Product. BMS shall maintain such records at least until the later of: (a) [
* ] after such records are created, or (b) [ * ] after the Launch of the Product
to which such records pertain; provided that the following records may be
maintained for a longer period, in accordance with each Party’s internal
policies on record retention: (i) [ * ] and (ii) [ * ] records that Exelixis
reasonably requests be retained in order to ensure the preservation,
prosecution, maintenance or enforcement of [ * ]. Such records shall be at a
level of detail appropriate for [ * ] purposes. Exelixis shall have the right to
review and copy such records of BMS at reasonable times to the extent necessary
or useful for Exelixis to conduct its obligations or enforce its rights under
this Agreement.

3.4 Reports. Beginning [ * ] after the end of the Collaborative Research Period,
and [ * ] thereafter during the [ * ], BMS shall submit to Exelixis a written
progress report summarizing the research, development and commercialization
performed by BMS on Products, including [ * ] since the last report, the [ * ]
that reaches [ * ] (as defined in the Research Plan) and each Collaboration
Compound that reaches [ * ]. If reasonably necessary or useful for

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

15



--------------------------------------------------------------------------------

Exelixis to exercise its rights under this Agreement, Exelixis may request that
BMS provide more detailed information and data regarding such results reported
by BMS, and BMS shall promptly provide Exelixis with information and data as is
reasonably related to such request, at Exelixis’ expense. All such reports shall
be considered Confidential Information of BMS.

3.5 Technology Transfer. Subject to any applicable agreement with a Third Party
and the terms of this Agreement, Exelixis shall transfer technology to BMS as
described in this Section 3.5.

(a) BMS Transition of an ECN to Development Activities. Subject to
Section 3.5(c) and within [ * ] of receiving a written request from BMS to
transfer one or more particular items of Information relating to the manufacture
of a Collaboration Compound that has received ECN approval, Exelixis shall use
commercially reasonable efforts to transfer to BMS such items that are in
Exelixis’ possession, including any [ * ] generated by Exelixis under the
Research Plan. Further, upon written request from BMS and to the extent that [ *
], Exelixis shall provide reasonable assistance to BMS with respect to the
transfer and implementation of technology required for BMS to manufacture or
have manufactured such Collaboration Compound. If BMS requests that Exelixis
provide on-site advice or support in connection with the foregoing, BMS shall
reimburse Exelixis for reasonable travel costs incurred.

(b) BMS Independent Activity Period. Subject to Section 3.5(c), BMS may request
in writing that Exelixis transfer one or more particular items of Information
that are in Exelixis’ possession and that were used by Exelixis in the
performance of its responsibilities under the Research Plan. After receiving
such request, Exelixis shall use commercially reasonable efforts to transfer to
BMS such items, including any [ * ] generated by Exelixis under the Research
Plan. If BMS requests that Exelixis provide on-site advice or support in
connection with the foregoing, BMS shall reimburse Exelixis for reasonable
travel costs incurred. For a period of [ * ] after the end of the Collaborative
Research Period, Exelixis shall not [ * ] that may be transferred to BMS
pursuant to this Section 3.5(b). After such [ * ] period, Exelixis shall not
have any obligation to [ * ], provided that Exelixis shall notify BMS of the [ *
] in order to allow BMS the opportunity to [ * ], subject to [ * ].

(c) Restrictions on Transfer. Transfer of items as described in Sections 3.5(a)
and 3.5(b) shall be subject to the following conditions: (i) Exelixis shall
transfer such items to BMS to the extent that items requested by BMS are [ * ]
and Exelixis’ ability to grant BMS a sublicense to the intellectual property
rights covering such items is not [ * ]; (ii) Exelixis shall not be obligated to
transfer such items to BMS to the extent that Exelixis’ ability to grant BMS a
sublicense to the intellectual property rights covering such items is [ * ]; and
(iii) in the event that Exelixis may sublicense to BMS the intellectual property
rights covering such requested items, BMS must [ * ]; provided that Exelixis [ *
], and BMS [ * ] that BMS desired to [ * ]. If BMS does not take such sublicense
subject to all such [ * ], then such sublicense of intellectual property rights
shall automatically be null and void, and Exelixis shall not be obligated to
transfer the items covered by such sublicense.

(d) Discussion Regarding Further Collaboration. With respect to items that
cannot be transferred due to Section 3.5(c)(ii), the Parties shall meet and
discuss in good faith opportunities for collaboration that the Parties could
undertake to achieve similar outcomes

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

16



--------------------------------------------------------------------------------

as if such items were transferred. For example, the Parties could [ * ] with
respect to such items that cannot be transferred. Any such [ * ] must be
consistent with [ * ]. Notwithstanding anything to the contrary, nothing in this
Section 3.5(d) shall obligate either Party to [ * ].

4. MANUFACTURING BY EXELIXIS

4.1 Pre-ECN Collaboration Compounds During the Collaborative Research Period.
During the Collaborative Research Period and prior to approval of a
Collaboration Compound as an ECN, the JRC shall determine responsibility(ies)
among the Parties with respect to the manufacture of such Collaboration Compound
in sufficient quantities for the Parties to conduct the Research Plan.

4.2 Post-ECN Collaboration Compounds and Collaboration Compounds During the BMS
Independent Activity Period. Notwithstanding BMS’ authority to manufacture
Collaboration Compounds as set forth in Section 3.1 above, BMS may request in
writing that BMS’ requirements for: (a) any Collaboration Compounds that receive
approval as an ECN; or (b) any Collaboration Compounds being researched or
developed by BMS during the BMS Independent Activity Period, be manufactured by
Exelixis, or on behalf of Exelixis by a mutually agreed subcontractor, and BMS
shall provide Exelixis with the relevant information for Exelixis to make a
reasonable determination of manufacturing costs for each such Collaboration
Compound. Within [ * ] of receiving BMS’ request, Exelixis shall notify BMS in
writing of whether Exelixis desires to manufacture such Collaboration Compound,
and, with respect to any approved subcontractor, shall provide BMS with
information relating to such subcontractor’s operations, including information
on any regulatory inspections, quality related observations, reliability,
security of supply and other relevant commercial considerations. If Exelixis
does not desire to manufacture (or subcontract the manufacture of) such
Collaboration Compound, then Exelixis shall have no obligation to manufacture
(or subcontract the manufacture) of such Collaboration Compound. If Exelixis
desires to manufacture (or subcontract the manufacture of) such Collaboration
Compound, then: (i) BMS and Exelixis shall promptly meet, over a [ * ] period,
to negotiate in good faith the commercially reasonable terms of a manufacturing
agreement and a quality agreement for such Collaboration Compound; and (ii) in
the event that manufacturing of such Collaboration Compound had been undertaken
by BMS prior to ECN approval, then BMS shall provide reasonable assistance to
Exelixis with respect to the transfer and implementation of technology required
for Exelixis to manufacture or have manufactured such Collaboration Compound.
BMS’ right to request the manufacture of Collaboration Compounds that receive
approval as an ECN shall expire at the earlier of: (1) the [ * ] of the end of
the Collaborative Research Period; or (2) the [ * ].

5. LICENSES AND RELATED RIGHTS

5.1 Licenses to BMS. Subject to the terms of this Agreement:

(a) Collaboration Research. Exelixis hereby grants BMS a co-exclusive,
worldwide, royalty-free license (with the right to sublicense to its Affiliates,
but without the right to sublicense to Third Parties except with prior written
consent of Exelixis), under any Exelixis Know-How and Exelixis Patents solely to
perform the research tasks assigned to BMS pursuant to the Research Plan.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

17



--------------------------------------------------------------------------------

(b) BMS Independent Research. During the BMS Independent Activity Period,
Exelixis hereby grants BMS an exclusive, worldwide, royalty-free license
(without the right to sublicense except to third party contract research
providers and manufacturers) to research, identify, derivatize, pre-clinically
develop, make, have made and use: (i) Collaboration Compounds solely for
research purposes; and (ii) Non-LXR Modulators solely for the purposes of
identifying, developing, making, having made and using Collaboration Compounds,
under: (A) any Exelixis Know-How and Exelixis Patents covering one (1) or more
Collaboration Compounds or Non-LXR Modulators, and/or any composition containing
any of the foregoing, or the manufacture or use thereof; and (B) subject to
Section 3.5, any other Exelixis Know-How and/or Exelixis Patents, which is
useful or reasonably necessary for the research, identification, derivatization,
pre-clinical development, making, having made and use of Collaboration
Compounds. Notwithstanding anything to the contrary in this Agreement, the
licenses granted in this Section 5.1(b) shall not create (by any means, whether
expressly, impliedly or by estoppel) any right or license under any other
Patents, Information or other intellectual property right that is Controlled by
Exelixis.

(c) Development and Commercialization. Exelixis hereby grants BMS an exclusive,
worldwide, royalty-bearing (solely to the extent provided in Section 7.4)
license (with the right to sublicense) to clinically develop, make, have made,
use, import, sell, offer to sell and have sold Products incorporating any
Collaboration Compound, under: (i) any Exelixis Know-How and Exelixis Patents
covering one (1) or more Collaboration Compounds, and/or any composition
containing any of the foregoing, or the manufacture or use thereof; and
(ii) subject to Section 3.5, any other Exelixis Know-How and/or Exelixis Patent,
which is useful or reasonably necessary to clinically develop, make, have made,
use, import, sell, offer to sell and have sold Products incorporating any
Collaboration Compound.

5.2 BMS License Limitations, Covenants and Retained Rights.

(a) BMS hereby covenants that:

(i) BMS shall not (and shall ensure that any of its permitted sublicensees shall
not) use any Exelixis Know-How or Exelixis Patents for a purpose other than that
expressly permitted in Section 5.1 and 10.4(e).

(ii) During the [ * ], BMS shall not (and shall ensure that any of its permitted
sublicensees shall not) [ * ].

(iii) During the [ * ], BMS shall not [ * ]. For clarity, BMS retains the right
to use BMS Compounds for any and all research purposes.

(b) Each sublicense granted by BMS, pursuant to Section 5.1, to a party who is
an Affiliate at the time such license is granted shall terminate immediately
upon such party ceasing to be an Affiliate.

(c) BMS retains all rights to use all BMS Know-How and BMS Patents except those
expressly granted to Exelixis on an exclusive basis under the terms of this
Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

18



--------------------------------------------------------------------------------

(d) BMS acknowledges and agrees that, the licenses granted in Section 5.1(c)
shall not create (by any means, whether expressly, impliedly or by estoppel) any
right or license under any other Patents, Information or other intellectual
property right that is Controlled by Exelixis and that covers any compounds
(other than Collaboration Compounds), and/or any composition containing any of
the foregoing, or the manufacture or use thereof.

5.3 License to Exelixis for Collaboration Research. Subject to the terms of this
Agreement, BMS hereby grants Exelixis a co-exclusive, worldwide, royalty-free
license (with the right to sublicense to Affiliates, but without the right to
sublicense to Third Parties except with prior written consent of BMS) under the
BMS Know-How and BMS Patents, solely to perform the research tasks assigned to
Exelixis pursuant to the Research Plan.

5.4 Exelixis License Limitations, Covenants and Retained Rights.

(a) Exelixis hereby covenants that:

(i) Exelixis shall not (and shall ensure that any of its permitted sublicensees
shall not) use any BMS Know-How or BMS Patents for a purpose other than that
expressly permitted in Sections 5.3 and 10.4(d).

(ii) During the [ * ], Exelixis shall not (and shall ensure that any of its
permitted sublicensees shall not) [ * ]; provided, however, that the foregoing
restriction shall not apply to [ * ].

(iii) During the [ * ], Exelixis shall not [ * ]. For clarity, Exelixis retains
the right to use Exelixis Compounds for any and all research purposes; provided,
however, that in the event that an Exelixis Compound reaches [ * ], then
Exelixis shall not [ * ]. Furthermore, if BMS notifies Exelixis pursuant to BMS’
reporting obligations described in Sections 2.11 and 3.4 (as applicable) that an
Exelixis Compound has reached [ * ], then Exelixis shall not [ * ].

(b) Each sublicense granted by Exelixis, pursuant to Section 5.3, to a party who
is an Affiliate at the time such license is granted shall terminate immediately
upon such party ceasing to be an Affiliate.

(c) Exelixis retains all rights to use all Exelixis Know-How and Exelixis
Patents except those expressly granted to BMS on an exclusive basis under the
terms of this Agreement.

5.5 No Additional Licenses. Except as expressly provided in Sections 5.1, 5.3,
and 10.4, nothing shall grant either Party any right, title or interest in and
to the intellectual property rights of the other Party (either expressly or by
implication or estoppel).

5.6 Sublicensing. Each Party shall provide the other Party with the name of each
permitted sublicensee of its rights under this Article 5 and a copy of the
applicable sublicense agreement; provided that each Party may redact
confidential or proprietary terms from such copy, including financial terms. The
sublicensing Party shall remain responsible for each permitted sublicensee’s
compliance with the applicable terms and conditions of this Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

19



--------------------------------------------------------------------------------

6. EXCLUSIVITY

6.1 Collaborative Research Period. During the Collaborative Research Period,
neither Party shall do any of the following with respect to a Competitive
Compound: [ * ]. Notwithstanding anything to the contrary: (i) [ * ]; and (ii) [
* ].

6.2 BMS Independent Activity Period. During the BMS Independent Activity Period,
Exelixis shall not do any of the following with respect to a Competitive
Compound: [ * ]. Upon termination of the BMS Independent Activity Period, all
the exclusivity restrictions with respect to Exelixis in this Section 6.2 shall
immediately expire. Notwithstanding anything to the contrary, [ * ]. The
restrictions in [ * ].

6.3 BMS In-license Right. Notwithstanding anything in this Agreement, including
Section 6.1, BMS may in-license or acquire a Competitive Compound, on the
conditions that BMS must: (a) [ * ]; and (b) [ * ] anywhere in the world with
respect to such Competitive Compound, either: (i) [ * ]; (ii) [ * ]; or
(iii) elect to pay to Exelixis [ * ]; and in each case ((i) through
(iii) above), provide written notice to Exelixis of its decision with respect to
subsection (b) above and use Diligent Efforts to effect such decision as soon as
practicable but in any case no later than [ * ] subsequent to such written
notice. In the event that BMS merges or consolidates with, is otherwise acquired
by, or acquires, a Third Party (in each of the foregoing cases, the “Surviving
Entity”), after the Execution Date and during the term of this Agreement, then
the terms of this Section 6.3 [ * ] with respect to any Competitive Compounds
being developed and/or commercialized by the Surviving Entity.

7. COMPENSATION

7.1 Upfront Fee. BMS shall pay Exelixis an upfront fee of $17.5 million within
five (5) business days subsequent to the Effective Date. The upfront fee payment
made by BMS to Exelixis pursuant to this Section 7.1 shall be noncreditable and
nonrefundable.

7.2 Research Support. During the first two (2) years of the Collaborative
Research Period, BMS shall provide guaranteed research funding by reimbursing
Exelixis for one hundred percent (100%) of the FTEs used by Exelixis to conduct
the Collaboration in each such year up to the greater of: (a) [ * ] FTEs; or
(b) such higher number of FTEs as BMS may have agreed to fund in a given
contract year, in each case, at an annual rate of [ * ] per FTE in the first
(1st) contract year of the Collaboration (the “FTE Rate”). The FTE Rate for the
second (and each subsequent) year of the Collaborative Research Period shall
automatically increase by an amount equal to the Consumer Price Index (for the
San Francisco, California area as reported as of January 1st in such year when
compared to the comparable statistic for January 1st of the preceding year),
with the first such increase occurring on January 1, 2007. If the Collaborative
Research Period is extended by BMS pursuant to Section 2.5 for a third year of
the Collaboration, BMS shall reimburse Exelixis for one hundred percent
(100%) of the FTEs used by Exelixis to conduct the Collaboration in such year up
to the lesser of: (a) the number of Exelixis FTEs required by the Research Plan;
or (b) [ * ] FTEs (or such higher number of FTEs as BMS may have agreed to fund
in such contract year), in each case at the FTE Rate. Such funding shall be made
quarterly in advance, and all the research funding shall be non-refundable and
non-creditable. Except for such contribution from BMS, Exelixis shall bear its
own costs,

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

20



--------------------------------------------------------------------------------

including costs related to research supplies, consumables and applicable
overhead costs, in performing its obligations under the Collaboration. For the
fourth (and subsequent) years of the Collaborative Research Period (if any), the
level of research support (if any) shall be mutually agreed by the Parties.

7.3 Milestone Payments. All milestone payments made by BMS to Exelixis hereunder
shall be noncreditable and nonrefundable. Subject to the terms of this
Agreement:

(a) Development and Launch of Products. For each Product and subject to
Section 7.3(c), BMS shall make the milestone payments set forth below to
Exelixis within [ * ] after the achievement of each of the following events by
BMS or any of its Affiliates or sublicensees:

(i) [ * ] upon the first acceptance of an IND for the first such Product
anywhere in the world, and [ * ] upon acceptance of an IND for the second such
Product anywhere in the world;

(ii) [ * ] upon first administration of such Product in a Phase IIa Clinical
Trial anywhere in the world;

(iii) [ * ] upon first administration of such Product in a Phase IIb Clinical
Trial anywhere in the world after receipt of BMS DP 4.5 approval;

(iv) [ * ] upon first administration of such Product in a Phase III Clinical
Trial anywhere in the world;

(v) [ * ] upon first filing of an NDA for such Product in the EU;

(vi) [ * ] upon first acceptance of an NDA filing for such Product in the United
States;

(vii) [ * ] upon Launch of such Product in Japan;

(viii) [ * ] upon Launch of such Product in three (3) of the Major Market
Countries; and

(ix) [ * ] upon Launch of such Product in the United States.

(b) Sales Milestones. For each Product and subject to Section 7.3(c), BMS shall
make the milestone payments set forth below to Exelixis after the achievement of
each of the following events by BMS or any of its Affiliates or sublicensees.
Each milestone payment shall be made by BMS [ * ] beginning [ * ] after the end
of the year in which such milestone event is met. BMS shall pay the [ * ] to
Exelixis [ * ] if, at the time such [ * ] is due, the annual sales threshold
level that initially triggered the payment obligation was [ * ]. Otherwise, the
[ * ] shall be [ * ].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

21



--------------------------------------------------------------------------------

(i) [ * ] upon the first time the annual, worldwide, aggregate, Net Sales of
such Product reach or exceed [ * ];

(ii) [ * ] upon the first time the annual, worldwide, aggregate, Net Sales of
such Product reach or exceed [ * ]; and

(iii) [ * ] upon the first time the annual, worldwide, aggregate, Net Sales of
such Product reach or exceed [ * ].

(c) Milestone Payment Restrictions. Each milestone payment set forth in Sections
7.3(a) and (b) shall be paid only once with respect to a given Product,
regardless of the number of indications sought or approved for that Product, or
the number of presentations, dosages or formulations developed for that Product.
Additionally, in no circumstance shall BMS be obligated to pay the milestones
set forth in Sections 7.3(a) and 7.3(b) for more than two (2) Products.

(d) Milestone Payments for Second Product. If BMS is diligently developing and
paying milestones to Exelixis under Sections 7.3(a) for one (1) Product, the
payments otherwise to be made to Exelixis under Sections 7.3(a)(ii) – (ix) for a
second Product shall be [ * ]; provided, however, that if [ * ], then BMS shall
[ * ]. If development of the first Product ceases or is suspended, then BMS
shall [ * ]; however, if a third Product is developed, then BMS shall [ * ]. For
clarity, the Parties agree that a second Product shall not include [ * ].

7.4 Royalty Payments. BMS shall pay Exelixis royalties on Net Sales of Products
at the royalty rates stated below. For clarity, Net Sales shall be [ * ] and not
[ * ]. All royalty payments made by BMS to Exelixis hereunder shall be
noncreditable and nonrefundable, except in the event that [ * ].

(a) [ * ] of the annual, worldwide, aggregate Net Sales less than [ * ] by BMS
(or its Affiliate or sublicensee) of each Product;

(b) [ * ] of the annual, worldwide, aggregate Net Sales between [ * ] by BMS (or
its Affiliate or sublicensee) of each Product; and

(c) [ * ] of the annual, worldwide, aggregate Net Sales [ * ] by BMS (or its
Affiliate or sublicensee) of each Product.

7.5 Royalty Adjustments.

(a) Exelixis shall bear all Third Party milestones and royalties owed on
intellectual property that: [ * ]. Subject to Sections 7.5(b), 7.5(d) and
7.5(e), BMS shall bear all other Third Party milestones and royalties owed on
intellectual property in connection with [ * ]; provided that each Party shall
bear all Third Party royalties arising from [ * ].

(b) Subject to Sections 7.5(d) and 7.5(e), BMS may deduct from the royalties it
would otherwise owe pursuant to Section 7.4 for a particular Product, an amount
equal to [ * ] of all amounts paid by BMS to Third Parties with respect to
licenses to Patents that claim [ * ], up to a maximum deduction of [ * ] of the
royalties due Exelixis for such Product.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

22



--------------------------------------------------------------------------------

(c) During the applicable Royalty Term (as defined below), if any Third Parties
are: (i) selling a Generic Product in any given country in any year; and
(ii) such sales of such Generic Product(s) in such country for such year are, in
the aggregate (on a unit equivalent basis):

(A) greater than [ * ], but less than or equal to [ * ]of the sum of the entire
market for a Product in such country, then the royalties due to Exelixis for
such country in such year shall be reduced by [ * ] from what would otherwise
have been due under Section 7.4; or

(B) greater than [ * ] of the sum of the entire market for the Product in such
country, then the royalties due to Exelixis for such country in such year shall
be reduced by [ * ] from what would otherwise have been due under Section 7.4.

(d) Notwithstanding anything to the contrary in this Agreement, the operation of
Sections 7.5(b) and 7.5(c) for a given Product, whether singularly or in
combination with each other, shall not reduce the royalties due to Exelixis for
such Product below [ * ] of what would otherwise have been due under
Section 7.4.

(e) BMS may deduct the Exelixis Equivalent Amount (defined below) from the
royalties it would otherwise owe pursuant to Section 7.4 for a particular
Product. The “Exelixis Equivalent Amount” means, with respect to amounts paid by
BMS to Third Parties for licenses to Non-Transferable Patents (defined below),
the amounts that [ * ]. “Non-Transferable Patents” means Patents: [ * ]. BMS
shall not be able to deduct under Section 7.5(b) any amounts that are paid to
any Third Party for licenses to Non-Transferable Patents and that are [ * ].

7.6 Quarterly Payments. All royalties due under Section 7.4 shall be paid
quarterly, on a country-by-country basis, within [ * ] of the end of the
relevant quarter for which royalties are due.

7.7 Term of Royalties. Exelixis’ right to receive royalties under Section 7.4
shall expire on a country-by-country basis upon the later of: [ * ] (the
“Royalty Term”).

7.8 Royalty Payment Reports. Each royalty payment shall be accompanied by a
statement stating the number, description, and aggregate Net Sales, by country,
of each Product sold during the relevant calendar quarter.

7.9 Payment Method. All payments due under this Agreement to Exelixis shall be
made by bank wire transfer in immediately available funds to an account
designated by Exelixis. All payments hereunder shall be made in U.S. dollars.

7.10 Taxes. Exelixis shall pay any and all taxes levied on account of all
payments it receives under this Agreement. If laws or regulations require that
taxes be withheld, BMS shall: (a) deduct those taxes from the remittable
payment; (b) pay the taxes to the proper taxing authority; and (c) send evidence
of the obligation together with proof of tax payment to Exelixis within [ * ]
following that tax payment.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

23



--------------------------------------------------------------------------------

7.11 Blocked Currency. In each country where the local currency is blocked and
cannot be removed from the country, royalties accrued in that country shall be
paid to Exelixis in the country in local currency by deposit in a local bank
designated by Exelixis, unless the Parties otherwise agree.

7.12 Sublicenses. In the event BMS grants licenses or sublicenses to others to
sell Products which are subject to royalties under Section 7.4, such licenses or
sublicenses shall include an obligation for the licensee or sublicensee to
account for and report its sales of Products on the same basis as if such sales
were Net Sales by BMS, and BMS shall pay, or shall ensure that sublicensee shall
pay, to Exelixis, with respect to such sales, royalties as if such sales of the
licensee or sublicensee were Net Sales of BMS.

7.13 Foreign Exchange. Conversion of sales recorded in local currencies to U.S.
dollars shall be performed in a manner consistent with BMS’ normal practices
used to prepare its audited financial statements for internal and external
reporting purposes, which uses a widely accepted source of published exchange
rates.

7.14 Records; Inspection. BMS shall keep complete, true and accurate books of
account and records for the purpose of determining the payments to be made under
this Agreement. Such books and records shall be kept for at least [ * ]
following the end of the calendar quarter to which they pertain. Such records
shall be open for inspection during such [ * ] period by independent
accountants, solely for the purpose of verifying payment statements hereunder.
Such inspections shall be made no more than once each calendar year, at
reasonable time and on reasonable notice. Inspections conducted under this
Section 7.14 shall be at the expense of Exelixis, unless a variation or error
producing an increase exceeding [ * ] of the royalty amount stated for any
period covered by the inspection is established in the course of such
inspection, whereupon all costs relating to the inspection for such period and
any unpaid amounts (plus interest) that are discovered shall be paid promptly by
BMS.

7.15 Interest. If BMS fails to make any payment due to Exelixis under this
Agreement, then interest shall accrue on a daily basis at the greater of a rate
equal to [ * ] above the then-applicable prime commercial lending rate of
CitiBank, N.A. San Francisco, California, or at the maximum rate permitted by
applicable law, whichever is the lower.

8. INTELLECTUAL PROPERTY

8.1 Ownership.

(a) The inventorship of all Sole Inventions and Joint Inventions shall be
determined under the patent laws of the United States.

(b) Each Party shall own the entire right, title and interest in and to any and
all of its Sole Inventions, and Patents claiming such Sole Inventions (and no
Joint Inventions) (“Sole Invention Patents”). BMS and Exelixis shall be joint
owners in and to any and all Joint Inventions and Patents claiming such Joint
Inventions (“Joint Invention Patents”). BMS and Exelixis as joint owners each
shall have the right to exploit and to grant licenses under such Joint
Inventions, and where exercise of such rights require, under the laws of a
country, the consent of the other Party, with the consent of the other Party
(such consent to not be unreasonably withheld, delayed or conditioned) unless
otherwise specified in this Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

24



--------------------------------------------------------------------------------

(c) All employees, agents and contractors of each Party shall be under written
obligation to assign any inventions and related intellectual property to the
Party for whom they are employed or are providing services.

(d) The Parties acknowledge and agree that this Agreement shall be deemed to be
a Joint Research Agreement under 35 U.S.C. 103(c).

8.2 Disclosure. Each Party shall submit a written report to the JRC no less
frequently than within [ * ] of the end of each quarter describing any Sole
Invention or Joint Invention arising during the prior quarter in the course of
the Collaboration or thereafter in accordance with this Agreement which it
believes may be patentable or at such earlier time as may be necessary to
preserve patentability of such invention. Each Party shall provide to the other
Party such assistance and execute such documents as are reasonably necessary to
permit the filing and prosecution of such patent application to be filed on such
Sole Invention or Joint Invention, or the issuance, maintenance or extension of
any resulting Patent.

8.3 Patent Prosecution and Maintenance; Abandonment.

(a)

(i) Filing, Prosecution and Maintenance of Invention Patents Controlled by
Exelixis. Subject to Sections 8.3(a)(ii) and (v) below, Exelixis shall be
responsible for the preparation, filing, prosecution (including any
interferences, reissue proceedings and reexaminations) and maintenance of all
Joint Invention Patents, Sole Invention Patents Controlled by Exelixis, and
Exelixis Patents that in each case are exclusively licensed to BMS under
Section 5.1 (the “Exelixis Prosecuted Patents”), provided that such
responsibilities shall be carried out by external patent counsel selected by
Exelixis, or by Exelixis’ internal patent counsel [ * ], and provided further
that, in each case, [ * ]. Exelixis, or its outside counsel, shall provide BMS
with an update of the filing, prosecution and maintenance status for each of the
Exelixis Prosecuted Patents on a periodic basis, and shall use commercially
reasonable efforts to consult with and cooperate with BMS with respect to the
filing, prosecution and maintenance of the Exelixis Prosecuted Patents,
including providing BMS with drafts of proposed filings to allow BMS a
reasonable opportunity for review and comment before such filings are due.
Exelixis, or its outside counsel, shall provide to BMS copies of any papers
relating to the filing, prosecution and maintenance of the Exelixis Prosecuted
Patents promptly upon their being filed and received.

(ii) Abandonment. In no event shall Exelixis knowingly permit any of the
Exelixis Prosecuted Patents to be abandoned in any country, or elect not to file
a new patent application claiming priority to a patent application within the
Exelixis Prosecuted Patents either before such patent application’s issuance or
within the time period required for the filing of an international (i.e., Patent
Cooperation Treaty), regional (including European Patent Office) or national
application, without BMS’ written consent (such consent to not be unreasonably
withheld, delayed or conditioned) or BMS otherwise first being given an
opportunity to assume

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

25



--------------------------------------------------------------------------------

full responsibility (at BMS’ expense) for the continued prosecution and
maintenance of such Exelixis Prosecuted Patents or the filing of such new patent
application. Accordingly, Exelixis, or its outside counsel, shall provide BMS
with notice of the allowance and expected issuance date of any patent within the
Exelixis Prosecuted Patents, or any of the aforementioned filing deadlines, and
BMS shall provide Exelixis with prompt notice as to whether BMS desires Exelixis
to file such new patent application. In the event that Exelixis decides either:
(A) not to continue the prosecution or maintenance of a patent application or
patent within the Exelixis Prosecuted Patents in any country; or (B) not to file
such new patent application requested to be filed by BMS, Exelixis shall provide
BMS with notice of this decision at least [ * ] prior to any pending lapse or
abandonment thereof. In the event that BMS assumes such responsibility for such
filing, prosecution and maintenance, BMS shall have the right to transfer the
responsibility for such filing, prosecution and maintenance of such patent
applications and patents to patent counsel (outside or internal) selected by
BMS, and Exelixis shall cooperate as reasonably requested by BMS to facilitate
control of such filing, prosecution and maintenance by BMS. In the case where
BMS takes over the filing, prosecution or maintenance of any patent or patent
application as set forth above, BMS shall not be liable to Exelixis in any way
with respect to its handling of, or the results obtained from, the filing,
prosecution, issuance, extension or maintenance of any such application or any
resulting patent or any failure by it to so file, prosecute, extend or maintain.
In addition, Exelixis shall, at the expense of BMS, provide such assistance and
execute such documents as are reasonably necessary to continue or permit the
filing, prosecution or maintenance of such patent or patent application or the
issuance, maintenance or extension of any resulting patent or permit enforcement
of such patent application or any such patent, including assignment of same to
BMS at BMS’ sole option in accordance with Section 8.3(e).

(iii) Filing, Prosecution and Maintenance of Sole Invention Patents Controlled
by BMS. In accordance with this Section 8.3(a)(iii), BMS shall be responsible
for the filing, prosecution (including any interferences, reissue proceedings
and reexaminations) and maintenance of all Sole Invention Patents Controlled by
BMS.

(iv) Patent Term Extension. Exelixis and BMS shall each cooperate with each
another and shall use commercially reasonable efforts in obtaining patent term
extension (including any pediatric exclusivity extensions as may be available)
or supplemental protection certificates or their equivalents in any country with
respect to patent rights covering the Products. If elections with respect to
obtaining such patent term extensions are to be made, [ * ] shall have the right
to make the election to seek patent term extension or supplemental protection,
provided that such election shall be made so as to [ * ].

(v) Exelixis Patents Containing Claims that Cover Compounds that are not LXR
Modulators or Dual LXR/FXR Modulators. To the extent that any Sole Invention
Patent of Exelixis contains claims that cover compounds that are not: (1) LXR
Modulators; (2) Dual LXR/FXR Modulators; or (3) [ * ], Exelixis shall have the
right to [ * ]. Exelixis shall notify BMS in writing prior to [ * ].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

26



--------------------------------------------------------------------------------

(b) [ * ] shall bear the out-of-pocket expenses (including reasonable fees for [
* ], but not [ * ]) associated with the filing, prosecution (including any
interferences, reissue proceedings and reexaminations) and maintenance of:
(1) Patents covering [ * ]; and (2) the [ * ], provided that:

(i) if [ * ], and such Invention is covered by a Patent for which [ * ] would
otherwise bear the out-of-pocket patent expenses pursuant to (b) above, then,
subject to (b)(ii) below, Exelixis shall provide written notice to BMS and the
Parties shall mutually agree on the percentage of such expenses that [ * ] shall
bear (which, in the absence of any other agreement between the Parties, shall be
[ * ]); and

(ii) if [ * ], then the Parties shall mutually agree upon an appropriate
allocation of the expenses so that [ * ] does not bear any portion of the
out-of-pocket expenses attributable to such other inventions.

(c) Exelixis and BMS shall mutually agree on the percentage of expenses that [ *
] shall bear with respect to Joint Inventions for which the cost of filing,
prosecuting or maintaining such Joint Invention is not the responsibility of [ *
] hereof (which, in the absence of any other agreement between the Parties,
shall be [ * ]).

(d) [ * ] shall bear the expenses (including [ * ], but not [ * ]) associated
with the filing, prosecution (including any interferences, reissue proceedings
and reexaminations) and maintenance of Patents covering [ * ], (2) the Sole
Inventions of [ * ], and (3) the Joint Inventions [ * ]; provided that:

(i) if [ * ], and such Invention is covered by a Patent for which [ * ] would
otherwise bear the out-of-pocket patent expenses pursuant to (d) above, then,
subject to (d)(ii) below, the Parties shall mutually agree on the percentage of
such expenses that [ * ] shall bear (which, in the absence of any other
agreement between the Parties, shall be [ * ]); and

(ii) if [ * ], then the Parties shall mutually agree upon an appropriate
allocation of the expenses so that [ * ] does not bear any portion of the
out-of-pocket expenses attributable to such other inventions.

(e) Non-payment of Expenses.

(i) If a Party elects not to pay its share of any expenses with respect to a
Patent covering a Joint Invention in a given country under any of Sections
8.3(b), (c) or (d) (each, a “Joint Patent”), such Party shall inform the other
Party in writing not less than [ * ] before any relevant deadline (or, in the
event of a shorter period in which to respond to a patent office, as soon as
reasonably practicable), and, if the other Party assumes the expenses associated
with the Joint Patent, then the assuming Party shall thereby become the sole
owner of such Joint Patent in such country and the other Party shall assign to
the assuming Party its rights, title and interests in such Joint Patent in such
country.

(ii) If a Party is the assignee or owner of a Patent (other than a Joint Patent)
that is licensed to the other Party under any of Sections 5.1, 5.3 or 10.4, and
such owning Party elects not to pay its share of expenses pursuant to
Section 8.3(b) or 8.3(d) in a given country, such owning Party shall inform the
other Party in writing not less than [ * ] before any relevant deadline (or, in
the event of a shorter period in which to respond to a patent office, as soon as
reasonably practicable). If the other Party assumes the expenses associated with
the Patent in such country, then [ * ].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

27



--------------------------------------------------------------------------------

(iii) If a Party is the licensee of a Patent (other than a Joint Patent) under
any of Sections 5.1, 5.3 or 10.4, and such Party elects not to pay its share of
expenses pursuant to Section 8.3(b) or 8.3(d) in a given country, such Party
shall inform the other Party in writing not less than [ * ] before any relevant
deadline (or, in the event of a shorter period in which to respond to a patent
office, as soon as reasonably practicable) (such Patent(s) in such countries, as
identified in such notice, being a “Cost-Terminated Patent Right”), and shall no
longer have any rights under such Sections 5.1, 5.3 or 10.4, as applicable, with
respect to the relevant Patent in such country, provided that all remaining
rights and licenses under all other Patent(s) within such licensed Patents would
remain in effect. It is also understood that such licensee shall be offered the
opportunity to assume its share of the responsibility for the costs of filing,
prosecution and maintenance of any Patent(s) claiming priority directly or
indirectly from any such Cost-Terminated Patent Right, and that where such
expenses are assumed by such licensee, it shall be afforded all the rights and
licenses as provided under this Agreement for the licensed Patents (other than
the Cost-Terminated Patent Right) with respect to such Patent(s) claiming
priority directly or indirectly from any such Cost-Terminated Patent Right.

(f) Each Party shall provide to the other Party, [ * ], a patent report that
includes the serial number, docket number and status of each Patent for which,
pursuant to Section 8.3(a), such Party has the right to direct the filing,
prosecution and maintenance and which covers a Sole Invention or Joint
Invention. The Parties through their patent counsel shall discuss as appropriate
[ * ] ways in which to [ * ] consistent with the purposes of this Agreement and
Exelixis’ obligations to Third Parties.

8.4 Enforcement of Patent Rights.

(a) Enforcement of BMS Sole Patents.

(i) Enforcement by Exelixis. In the event that management or in-house counsel
for either Party becomes aware of a suspected infringement of any Patent
claiming a Sole Invention of BMS that claims [ * ] (for purposes of this
Section 8.4(a) only, a “BMS Sole Patent”), such Party shall notify the other
Party promptly, and following such notification, the Parties shall confer. Each
Party shall provide the same level of disclosure to its in-house counsel
concerning suspected infringement of a BMS Sole Patent as such Party would
provide with respect to suspected infringement of its own issued Patent or an
exclusively licensed issued Patent claiming a product it is developing or
commercializing independent of this Agreement. Subject to the rights of any
Third Party licensees of such Patent, Exelixis shall have the right, but shall
not be obligated, to bring an infringement action or to defend such proceedings
at its own expense, in its own name and entirely under its own direction and
control; provided that Exelixis must confer with BMS with respect to any such
action or proceeding and obtain the prior written consent of BMS to commence
such action or proceeding (such consent to not be unreasonably withheld, delayed
or conditioned). BMS shall reasonably assist Exelixis (at Exelixis’ expense) in
such actions or proceedings if so requested, and shall lend its name to such
actions or proceedings if requested by Exelixis or required by law, and [ * ].
BMS shall have the right to participate and be represented in any such suit by
its own counsel at its own expense. No

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

28



--------------------------------------------------------------------------------

settlement of any such action or defense which restricts the scope, or adversely
affects the enforceability, of a BMS Sole Patent may be entered into by Exelixis
without the prior consent of BMS (such consent to not be unreasonably withheld,
delayed or conditioned).

(ii) Enforcement by BMS. If Exelixis elects not to bring any action for
infringement or to defend any proceeding described in Section 8.4(a)(i) and so
notifies BMS, then BMS may bring such action or defend such proceeding at its
own expense, in its own name and entirely under its own direction and control.
Exelixis shall reasonably assist BMS (at BMS’ expense) in any action or
proceeding being prosecuted or defended by BMS, if so requested by BMS or
required by law, and [ * ]. Exelixis shall have the right to participate and be
represented in any such suit by its own counsel at its own expense. No
settlement of any such action or defense which restricts the scope, or adversely
affects the enforceability, of any such BMS Sole Patent may be entered into by
BMS without the prior of consent of Exelixis (such consent to not be
unreasonably withheld, delayed or conditioned).

(b) Enforcement of Exelixis Sole Patents.

(i) Enforcement by BMS. In the event that management or in-house counsel for
either Party becomes aware of a suspected infringement, by a Third Party of a
Patent claiming [ * ] and which is exclusively licensed to BMS under Section 5.1
(for purposes of this Section 8.4(b) only, an “Exelixis Sole Patent”), such
Party shall notify the other Party promptly, and following such notification,
the Parties shall confer. Each Party shall provide the same level of disclosure
to its in-house counsel concerning suspected infringement of an Exelixis Sole
Patent as such Party would provide with respect to suspected infringement of its
own issued Patent or an exclusively licensed issued Patent claiming a product it
is developing or commercializing independent of this Agreement. Where such
suspected infringement involves such Third Party’s development, manufacture, use
or sale of a small molecule product directed against LXR, BMS shall have the
right, but shall not be obligated, to bring an infringement action against any
such Third Party or to defend such proceedings at its own expense, in its own
name and entirely under its own direction and control. Exelixis shall reasonably
assist BMS (at BMS’ expense) in such actions or proceedings if so requested, and
shall lend its name to such actions or proceedings if requested by BMS or
required by law, and [ * ]. Exelixis shall have the right to participate and be
represented in any such suit by its own counsel at its own expense. No
settlement of any such action or defense which restricts the scope, or adversely
affects the enforceability, of any such Exelixis Sole Patent may be entered into
by BMS without the prior consent of Exelixis (such consent to not be
unreasonably withheld, delayed or conditioned).

(ii) Enforcement by Exelixis. If BMS elects not to bring any action for
infringement or to defend any proceeding described in Section 8.4(b)(i) and so
notifies Exelixis, or where Exelixis (or any other party other than BMS who is
licensed under such Exelixis Sole Patent) otherwise desires to bring an action
or to defend any proceeding directly involving an Exelixis Sole Patent, then
Exelixis may bring such action or defend such proceeding at its own expense, in
its own name and entirely under its own direction and control; provided that [ *
]; provided further, that with respect to any Exelixis Sole Patent that is a
Patent listed or listable [ * ] (a “Listable Patent”), if BMS [ * ] to any such
action or proceeding, the [ * ]. BMS shall reasonably assist Exelixis (at
Exelixis’ expense) in any action or proceeding being prosecuted or defended by
Exelixis, if so requested by Exelixis or required by law, and [ * ].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

29



--------------------------------------------------------------------------------

BMS shall have the right to participate and be represented in any such suit by
its own counsel at its own expense. No settlement of any such action or defense
which restricts the scope, or adversely affects the enforceability, of a Listed
Patent with respect to small molecules, may be entered into by Exelixis without
the prior consent of BMS (such consent to not be unreasonably withheld, delayed
or conditioned).

(c) Enforcement of Joint Patents.

(i) Joint Product Patents.

(1) Enforcement by BMS. In the event that management or in-house counsel for
either Party becomes aware of a suspected infringement of a Patent claiming a
Joint Invention that pertains to the composition of matter, manufacture or use
of one or more Products that is being developed or commercialized using Diligent
Efforts and which is exclusively licensed to BMS under Section 5.1 (for purposes
of this Section 8.4(c) only, a “Joint Product Patent”), such Party shall notify
the other Party promptly, and following such notification, the Parties shall
confer. Each Party shall provide the same level of disclosure to its in-house
counsel concerning suspected infringement of a Joint Product Patent as such
Party would provide with respect to suspected infringement of its own issued
Patent or an exclusively licensed issued Patent claiming a product it is
developing or commercializing independent of this Agreement. BMS shall have the
right, but shall not be obligated, to bring an infringement action or to defend
such proceedings at its own expense, in its own name and entirely under its own
direction and control. Exelixis shall reasonably assist BMS (at BMS’ expense) in
such actions or proceedings if so requested, and shall lend its name to such
actions or proceedings if requested by BMS or required by law, and [ * ].
Exelixis shall have the right to participate and be represented in any such suit
by its own counsel at its own expense. No settlement of any such action or
defense which restricts the scope or affects the enforceability of a Joint
Product Patent may be entered into by BMS without the prior consent of Exelixis
(such consent to not be unreasonably withheld, delayed or conditioned).

(2) Enforcement by Exelixis. If BMS elects not to bring any action for
infringement or to defend any proceeding described in Section 8.4(c)(i)(1) and
so notifies Exelixis, or for any other enforcement by Exelixis of a Joint Patent
which is exclusively licensed to BMS under Section 5.1, then Exelixis may bring
such action or defend such proceeding at its own expense, in its own name and
entirely under its own direction and control; provided that [ * ]; provided
further, that with respect to any Joint Patent that is a Listable Patent, if BMS
[ * ] to any such action or proceeding, the [ * ]. BMS shall reasonably assist
Exelixis (at Exelixis’ expense) in any action or proceeding being prosecuted or
defended by Exelixis, if so requested by Exelixis or required by law, and [ * ].
BMS shall have the right to participate and be represented in any such suit by
its own counsel at its own expense. No settlement of any such action or defense
which restricts the scope or affects the enforceability of a Joint Product
Patent may be entered into by Exelixis without the prior consent of BMS (such
consent to not be unreasonably withheld, delayed or conditioned).

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

30



--------------------------------------------------------------------------------

(ii) Reverted Compound Patents.

(1) Enforcement by Exelixis. In the event that management or in-house counsel
for either Party becomes aware of a suspected infringement of a Patent claiming
a Joint Invention that pertains to the composition of matter, manufacture or use
of a Reverted Compound and which is exclusively licensed to Exelixis under
Section 10.4 (for purposes of this Section 8.4(c) only, a “Reverted Compound
Patent”), such Party shall notify the other Party promptly, and following such
notification, the Parties shall confer. Each Party shall provide the same level
of disclosure to its in-house counsel concerning suspected infringement of a
Reverted Compound Patent as such Party would provide with respect to suspected
infringement of its own issued Patent or an exclusively licensed issued Patent
claiming a product it is developing or commercializing independent of this
Agreement. Exelixis shall have the right, but shall not be obligated, to bring
an infringement action or to defend such proceedings at its own expense, in its
own name and entirely under its own direction and control; provided that [ * ].
BMS shall reasonably assist Exelixis (at Exelixis’ expense) in such actions or
proceedings if so requested, and shall lend its name to such actions or
proceedings if requested by Exelixis or required by law, and [ * ]. BMS shall
have the right to participate and be represented in any such suit by its own
counsel at its own expense. No settlement of any such action or defense which
restricts the scope or affects the enforceability of a Reverted Compound Patent
may be entered into by Exelixis without the prior consent of BMS (such consent
to not be unreasonably withheld, delayed or conditioned).

(2) Enforcement by BMS. If Exelixis elects not to bring any action for
infringement or to defend any proceeding described in Section 8.4(d)(ii)(1) and
so notifies BMS, then, subject to the rights of any Third Party licensors of
such Patent to Exelixis, BMS may bring such action or defend such proceeding at
its own expense, in its own name and entirely under its own direction and
control. Exelixis shall reasonably assist BMS (at BMS’ expense) in any action or
proceeding being prosecuted or defended by BMS, if so requested by BMS or
required by law, and [ * ]. Exelixis shall have the right to participate and be
represented in any such suit by its own counsel at its own expense. No
settlement of any such action or defense which restricts the scope or affects
the enforceability of a Reverted Compound Patent may be entered into by BMS
without the prior consent of Exelixis (such consent to not be unreasonably
withheld, delayed or conditioned).

(iii) Other Joint Patents.

(1) Enforcement by BMS. In the event that management or in-house counsel for
either Party becomes aware of a suspected infringement of a Patent that claims a
Joint Invention but is not a Joint Product Patent or a Reverted Compound Patent
(for purposes of this Section 8.4(c) only, an “Other Joint Patent”), such Party
shall notify the other Party promptly, and following such notification, the
Parties shall confer. Each Party shall provide the same level of disclosure to
its in-house counsel concerning suspected infringement of an Other Joint Patent
as such Party would provide with respect to suspected infringement of its own
issued Patent or an exclusively licensed issued Patent claiming a product it is
developing or commercializing independent of this Agreement. BMS shall have the
right, but shall not be obligated, to prosecute an infringement action or to
defend such proceedings at its own expense, in its own name and entirely under
its own direction and control. Exelixis shall reasonably assist

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

31



--------------------------------------------------------------------------------

BMS (at BMS’ expense) in such actions or proceedings if so requested, and shall
lend its name to such actions or proceedings if requested by BMS or required by
law, and [ * ]. Exelixis shall have the right to participate and be represented
in any such suit by its own counsel at its own expense. No settlement of any
such action or defense which restricts the scope or affects the enforceability
of an Other Joint Patent may be entered into by BMS without the prior consent of
Exelixis (such consent to not be unreasonably withheld, delayed or conditioned).

(2) Enforcement by Exelixis. If BMS elects not to bring any action for
infringement or to defend any proceeding described in Section 8.4(c)(iii)(1) and
so notifies Exelixis, then Exelixis may bring such action or defend such
proceeding at its own expense, in its own name and entirely under its own
direction and control; provided that [ * ]; provided further, that with [ * ].
BMS shall reasonably assist Exelixis (at Exelixis’ expense) in any action or
proceeding being prosecuted or defended by Exelixis, if so requested by Exelixis
or required by law, and [ * ]. BMS shall have the right to participate and be
represented in any such suit by its own counsel at its own expense. No
settlement of any such action or defense which restricts the scope or affects
the enforceability of an Other Joint Patent may be entered into by Exelixis
without the prior consent of BMS (such consent to not be unreasonably withheld,
delayed or conditioned).

(d) General Provisions Relating to Enforcement of Patents.

(i) Withdrawal. If either Party brings such an action or defends such a
proceeding under this Section 8.4 and subsequently ceases to pursue or withdraws
from such action or proceeding, it shall promptly notify the other Party and the
other Party may substitute itself for the withdrawing Party under the terms of
this Section 8.4 at its own expense.

(ii) Recoveries. In the event either Party exercises the rights conferred in
this Section 8.4 and recovers any damages or other sums in such action, suit or
proceeding or in settlement thereof, such damages or other sums recovered shall
first be applied to all out-of-pocket costs and expenses incurred by the Parties
in connection therewith, including attorneys fees. If such recovery is
insufficient to cover all such costs and expenses of both Parties, it shall be [
* ]. If after such reimbursement any funds shall remain from such damages or
other sums recovered, and such funds shall be [ * ].

(e) Data Exclusivity and Orange Book Listings. With respect to data exclusivity
periods (such as those periods listed in the FDA’s Orange Book (including any
available pediatric extensions) or periods under national implementations of
Article 10.1(a)(iii) of Directive 2001/EC/83, and all international
equivalents), BMS shall use commercially reasonable efforts consistent with its
obligations under applicable law (including any applicable consent order) to
seek maintain and enforce all such data exclusivity periods available for the
Products. With respect to filings in the FDA Orange Book (and foreign
equivalents) for issued patents for a Product, upon request by BMS (and at BMS’
expense), Exelixis shall provide reasonable cooperation to BMS in filing and
maintaining such Orange Book (and foreign equivalent) listings.

(f) No Action in Violation of Law. Neither Party shall be required to take any
action pursuant to this Section 8.4 that such Party reasonably determines in its
sole judgment and discretion conflicts with or violates any court or government
order or decree applicable to such Party.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

32



--------------------------------------------------------------------------------

(g) Notification of Patent Certification. Exelixis shall notify and provide BMS
with copies of any allegations of alleged patent invalidity, unenforceability or
non-infringement of an Exelixis Patent licensed hereunder pursuant to a
Paragraph IV Patent Certification by a third party filing an Abbreviated New
Drug Application, an application under §505(b)(2) or other similar patent
certification by a third party, and any foreign equivalent thereof. Such
notification and copies shall be provided to BMS by Exelixis as soon as
practicable and at least within [ * ] after Exelixis receives such
certification, and shall be sent by facsimile and overnight courier to the
address set forth below:

Bristol-Myers Squibb Company

P.O. Box 4000

Route 206 & Province Line Road

Princeton, New Jersey 08543-4000

Attention: Vice President and Chief Intellectual Property Counsel

Telephone: 609-252-4825

Facsimile: 609-252-7884

8.5 Defense of Third Party Claims. If a claim is brought by a Third Party that
any activity related to work performed by a Party under the Collaboration
infringes the intellectual property rights of such Third Party, each Party shall
give prompt written notice to the other Party of such claim, and following such
notification, the Parties shall confer on how to respond.

8.6 Copyright Registrations. Copyrights and copyright registrations on
copyrightable subject matter shall be filed, prosecuted, defended, and
maintained, and the Parties shall have the right to pursue infringers of any
copyrights owned or Controlled by it, in substantially the same manner as the
Parties have allocated such responsibilities, and the expenses therefor, for
patent rights under this Article 8.

9. CONFIDENTIALITY

9.1 Nondisclosure of Confidential Information. All Information disclosed by one
Party to the other Party pursuant to this Agreement, including disclosure by
either Party to the other of any results and data resulting from the
Collaboration or disclosure by BMS to Exelixis of BMS’ activities relating to
Collaboration Compounds during the BMS Independent Activity Period, shall be
“Confidential Information” for all purposes hereunder. The Parties agree that
during [ * ], a Party receiving Confidential Information of the other Party
shall: (a) use Diligent Efforts to maintain in confidence such Confidential
Information (but not less than those efforts as such Party uses to maintain in
confidence its own proprietary industrial information of similar kind and value)
and not to disclose such Confidential Information to any Third Party without
prior written consent of the other Party (such consent to not be unreasonably
withheld, delayed or conditioned), except for disclosures made in confidence to
any Third Party under terms consistent with this Agreement and made in
furtherance of this Agreement or of rights granted to a Party hereunder; and
(b) not use such other Party’s Confidential Information for any purpose except
those permitted by this Agreement (it being understood that this Section 9.1
shall not create or imply any rights or licenses not expressly granted under
Article 5 hereof). Notwithstanding anything to the contrary in this Section 9.1,
[ * ].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

33



--------------------------------------------------------------------------------

9.2 Exceptions. The obligations in Section 9.1 shall not apply with respect to
any portion of the Confidential Information that the receiving Party can show by
competent written proof:

(a) Subject to the last sentence in Section 9.1, is publicly disclosed by the
disclosing Party, either before or after it is disclosed to the receiving Party
hereunder; or

(b) Was known to the receiving Party or any of its Affiliates, without
obligation to keep it confidential, prior to disclosure by the disclosing Party;
or

(c) Is subsequently disclosed to the receiving Party or any of its Affiliates by
a Third Party lawfully in possession thereof and without obligation to keep it
confidential; or

(d) Is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
receiving Party, and is not directly or indirectly supplied by the receiving
Party in violation of this Agreement; or

(e) Has been independently developed by employees or contractors of the
receiving Party or any of its Affiliates without the aid, application or use of
the disclosing Party’s Confidential Information.

9.3 Authorized Disclosure. A Party may disclose the Confidential Information
belonging to the other Party to the extent such disclosure is reasonably
necessary in the following instances; provided that notice of any such
disclosure shall be provided as soon as practicable to the other Party:

(a) Filing or prosecuting Patents relating to Sole Inventions, Joint Inventions
or Products, in each case pursuant to activities under this Agreement;

(b) Regulatory filings;

(c) Prosecuting or defending litigation;

(d) Complying with applicable governmental laws and regulations; and

(e) Disclosure, in connection with the performance of this Agreement, to
Affiliates, potential collaborators, partners, and licensees (including
potential co-marketing and co-promotion contractors), research collaborators,
potential investment bankers, investors, lenders, and investors, employees,
consultants, or agents, each of whom prior to disclosure must be bound by
similar obligations of confidentiality and non-use at least equivalent in scope
to those set forth in this Article 9.

The Parties acknowledge that the terms of this Agreement shall be treated as
Confidential Information of both Parties. Such terms may be disclosed by a Party
to individuals or entities covered by 9.3(e) above, each of whom prior to
disclosure must be bound by similar obligations

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

34



--------------------------------------------------------------------------------

of confidentiality and non-use at least equivalent in scope to those set forth
in this Article 9. In addition, a copy of this Agreement may be filed by either
Party with the Securities and Exchange Commission in connection with any public
offering of such Party’s securities. In connection with any such filing, such
Party shall endeavor to obtain confidential treatment of economic and trade
secret information.

In any event, the Parties agree to take all reasonable action to avoid
disclosure of Confidential Information except as permitted hereunder.

9.4 Termination of Prior Agreements. This Agreement supersedes the Confidential
Disclosure Agreement between Exelixis and BMS dated March 23, 2005 and the
amendments thereto dated June 6, 2005, July 28, 2005, and August 11, 2005 (such
confidential disclosure agreement, as amended, the “Prior CDA”). All Information
exchanged between the Parties under the Prior CDA shall be deemed Confidential
Information and shall be subject to the terms of this Article 9.

9.5 Publicity. The Parties agree that the public announcement of the execution
of this Agreement shall be substantially in the form of the press release
attached as Exhibit 9.5. Any other publication, news release or other public
announcement relating to this Agreement or to the performance hereunder, shall
first be reviewed and approved by both Parties; provided, however, that any
disclosure which is required by law, including disclosures required by the U.S.
Securities and Exchange Commission or made pursuant to the requirements of the
national securities exchange or other stock market on which such Party’s
securities are traded, as advised by the disclosing Party’s counsel may be made
without the prior consent of the other Party, although the other Party shall be
given prompt notice of any such legally required disclosure and to the extent
practicable shall provide the other Party an opportunity to comment on the
proposed disclosure.

9.6 Publications. Neither Party shall publish or present the results of studies
carried out during the Collaborative Research Period and the BMS Independent
Activity Period (including results of studies carried out with Non-LXR
Modulators) without the opportunity for prior review by the other Party;
provided, however, that BMS may publish or present the results of studies with
respect to Collaboration Compounds that have received approval as an ECN without
prior review by Exelixis. Subject to Section 9.3, each Party agrees to provide
the other Party the opportunity to review any proposed disclosure which contains
Confidential Information of the other Party and would or may constitute an oral,
written or electronic public disclosure if made (including the full content of
proposed abstracts, manuscripts or presentations) which relate to [ * ], or
which otherwise may [ * ], at least [ * ] prior to its intended submission for
publication and agrees, upon request, not to submit any such abstract or
manuscript for publication until the other Party is given a reasonable period of
time to secure patent protection for any material in such publication which it
believes to be patentable. Both Parties understand that a reasonable commercial
strategy may require delay of publication of information or filing of patent
applications. The Parties agree to review and consider delay of publication and
filing of patent applications under certain circumstances. The JRC shall review
such requests and recommend subsequent action. Neither Party shall have the
right to publish or present Confidential Information of the other Party which is
subject to Section 9.1. Nothing contained in this Section 9.6 shall prohibit the
inclusion of Confidential Information of the non-filing Party

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

35



--------------------------------------------------------------------------------

necessary for a patent application, provided the non-filing Party is given a
reasonable opportunity to review the extent and necessity for its Confidential
Information to be included prior to submission of such patent application. Any
disputes between the Parties regarding delaying a publication or presentation to
permit the filing of a patent application shall be referred to the JRC.

10. TERM AND TERMINATION

10.1 Term. This Agreement shall become effective on the Effective Date and shall
remain in effect until terminated in accordance with Section 10.2 or
Section 10.3 or by mutual written agreement, or until the expiration of the last
royalty payment obligation with respect to any Product, as provided in
Section 7.4. For clarity, termination of the Collaborative Research Period shall
not constitute termination of this Agreement; termination of this Agreement
shall result in termination of the Collaborative Research Period.

10.2 BMS’ Right to Terminate. At any time subsequent to [ * ], BMS shall have
the right to terminate this Agreement upon: (a) [ * ] prior written notice to
Exelixis, in the event that such termination is prior to the [ * ]; or (b) [ * ]
prior written notice to Exelixis, in the event that such termination is
subsequent to the [ * ].

10.3 Termination for Material Breach.

(a) If either Party believes that the other is in material breach of this
Agreement (including any material breach of a representation or warranty made in
this Agreement), then the non-breaching Party may deliver notice of such breach
to the other Party. In such notice the non-breaching Party shall identify the
actions or conduct that such Party would consider to be an acceptable cure of
such breach. For all breaches other than a failure to make a payment set forth
in Article 7, the allegedly breaching Party shall have [ * ] to cure such
breach. For any breach arising from a failure to make a payment set forth in
Article 7, the allegedly breaching Party shall have [ * ] to cure such breach.
For clarity, so long as BMS is using Diligent Efforts with respect to discovery,
pre-clinical or clinical development, regulatory activities and/or
commercialization (including seeking price reimbursements) or the sublicensing
of rights to a Third Party with respect to any of the foregoing, of a
Collaboration Compound and/or Product, BMS shall not be deemed to be in material
breach of Section 3.2 of this Agreement.

(b) If the Party receiving notice of breach fails to cure such breach within the
[ * ] or [ * ] (as applicable), or the Party providing the notice reasonably
determines that the proposed corrective plan or the actions being taken to carry
it out is not commercially practicable, the Party originally delivering the
notice may terminate this Agreement upon [ * ] advance written notice, provided,
that if the breach applies only to a given Product or given Major Territory
(provided that with respect to a breach in the EU as a Major Territory, such
breach must be in at least [ * ] of the Major Market Countries), or to the
license rights granted to a Party under any of Sections 5.1, 5.3 or 10.4, the
non-breaching Party may only terminate the breaching Party’s rights with respect
to such Product or such Major Territory, or the license rights granted to a
Party under such subsection.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

36



--------------------------------------------------------------------------------

(c) If a Party gives notice of termination under this Section 10.3 and the other
Party disputes whether such notice was proper, then the issue of whether a
breach has occurred shall be resolved in accordance with Section 13.1. If as a
result of such dispute resolution process it is determined that the notice of
breach was proper, then such termination shall be deemed to have been effective
if the breaching Party fails thereafter to cure such breach in accordance with
the determination made in the resolution process under Section 13.1 within the
time period set forth in Section 10.3(a) for the applicable breach following
such determination. If as a result of such dispute resolution process it is
determined that the notice of breach was improper, then no termination shall
have occurred and this Agreement shall have remained in effect.

10.4 Effect of Termination; Survival.

(a) In the event of termination of this Agreement for any reason other than
material breach pursuant to Section 10.3 or by mutual agreement, the following
provisions of this Agreement shall survive: [ * ].

(b) Notwithstanding anything to the contrary in this Agreement, in the event of
termination of this Agreement pursuant to Section 10.3, all licenses granted
under this Agreement in favor of the breaching Party shall terminate. In such
case, the non-breaching Party shall continue to hold the licenses granted
hereunder, subject to the milestone and royalties set forth herein (which
relevant provisions shall survive termination).

(c) In any event, termination of this Agreement shall not relieve the Parties of
any liability which accrued hereunder prior to the effective date of such
termination nor preclude either Party from pursuing all rights and remedies it
may have hereunder or at law or in equity with respect to any breach of this
Agreement nor prejudice either Party’s right to obtain performance of any
obligation.

(d) Research, Development and Commercialization of Reverted Compounds by
Exelixis.

(i) Upon termination of this Agreement, subject to Section 10.5, BMS hereby
grants Exelixis a worldwide, royalty-bearing (solely to the extent provided in
the Reverted Compounds License Agreement) license (with the right to sublicense)
to clinically develop, make, have made, use, import, sell, offer to sell and
have sold products incorporating any Collaboration Compounds that have reached
ECN approval, under: (A) any BMS Know-How and BMS Patents covering [ * ]; and
(B) any [ * ]. The license described in this Section 10.4(d)(i) shall be [ * ].

(ii) Upon termination of this Agreement, subject to Section 10.4(e) and
Section 10.5, BMS hereby grants Exelixis a worldwide, royalty-bearing (solely to
the extent provided in the Reverted Compounds License Agreement) license (with
the right to sublicense) to clinically develop, make, have made, use, import,
sell, offer to sell and have sold products incorporating any Collaboration
Compounds (except for Collaboration Compounds that have not reached ECN approval
and that are BMS Compounds) or Non-LXR Modulators, under: (A) any BMS Know-How
and BMS Patents covering [ * ]; and (B) any [ * ]. The license described in this
Section 10.4(d)(ii) shall be [ * ].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

37



--------------------------------------------------------------------------------

(iii) Upon termination of this Agreement, subject to Section 10.4(e) and
Section 10.5, BMS hereby grants Exelixis a worldwide, royalty-free license
(without the right to sublicense except to third party contract research
providers and manufacturers) to research, identify, derivatize, pre-clinically
develop, make, have made and use Collaboration Compounds or Non-LXR Modulators
for research purposes, under any BMS Know-How and BMS Patents covering [ * ].
The license described in this Section 10.4(d)(iii) shall be: (A) [ * ]; (B) [ *
]; and (C) [ * ]. Notwithstanding anything to the contrary in this Agreement,
the foregoing license grant shall not create (by any means, whether expressly,
impliedly or by estoppel) any right or license under any other Patents,
Information or other intellectual property right that is Controlled by BMS.

(iv) Upon termination of this Agreement, subject to Section 10.4(e) and
Section 10.5, BMS hereby grants Exelixis a non-exclusive, worldwide,
royalty-free license (without the right to sublicense except to third party
contract research providers and manufacturers) to research, identify,
derivatize, pre-clinically develop, make, have made and use Collaboration
Compounds or Non-LXR Modulators for research purposes, under any BMS Know-How
and/or BMS Patent [ * ]. Notwithstanding anything to the contrary in this
Agreement, the foregoing license grant shall not create (by any means, whether
expressly, impliedly or by estoppel) any right or license under any other
Patents, Information or other intellectual property right that is Controlled by
BMS.

(v) BMS shall transfer via assignment, license or sublicense to Exelixis:
(A) all Information reasonably necessary for the development and
commercialization of such Reverted Compounds; (B) all regulatory filings
(including any Regulatory Approvals, drug dossiers, and drug master files) in
BMS’ name; (C) agreements with Third Parties; (D) trademark rights Controlled by
BMS; and (E) supplies of Product (including any intermediates, retained samples
and reference standards) that in each case ((A) through (E)) are existing and in
BMS’ Control and that specifically relate to such Reverted Compounds. Any such
transfer(s) shall be at the sole expense of Exelixis. BMS and Exelixis shall
promptly meet, over a [ * ] period, to negotiate in good faith the commercially
reasonable terms of a license agreement to such Reverted Compounds (the
“Reverted Compounds License Agreement”), including: (1) the licenses described
in Sections 10.4(d)(i) – (iv); (2) a royalty to BMS of [ * ] of the net sales of
such Reverted Compounds if such transfer is made prior to the commencement of [
* ] with respect to any Reverted Compounds, and [ * ] of the net sales of such
Reverted Compounds if such transfer is made subsequent to the commencement of [
* ] with respect to any Reverted Compound); provided that there shall be no
royalty due to BMS for net sales of Reverted Compounds that both have not
reached ECN approval and that are Exelixis Compounds; (3) a provision [ * ]; and
(4) other customary terms and provisions, including terms and provisions
relating to diligence, audit rights, and intellectual property maintenance and
enforcement, in each case substantially similar to the terms of this Agreement.

(e) BMS Internal Compound Research License. Upon termination of this Agreement,
BMS shall have a non-exclusive, worldwide, royalty-free license (without the
right to sublicense except to third party contract research providers and
manufacturers) under the

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

38



--------------------------------------------------------------------------------

Exelixis Patents and Exelixis Know-How to research, identify, derivatize,
pre-clinically develop, make, have made and use each of the following: [ * ], in
each case ((i) through (v)) solely for research purposes. Notwithstanding
anything to the contrary in this Agreement, the foregoing non-exclusive license
grant shall not create (by any means, whether expressly, impliedly or by
estoppel) any right or license under any other Patents, Information or other
intellectual property right that is Controlled by Exelixis.

(f) Request for Research-Grade Samples of BMS Compounds. Within [ * ] of the
effective date of any termination of this Agreement, BMS may request in writing
that Exelixis provide BMS with reasonable quantities of the following compounds
(at research-grade quality) that are in Exelixis’ possession as of such
effective date: [ * ]. After receipt of such written request, Exelixis shall use
commercially reasonable efforts to provide BMS with reasonable quantities of
such requested compounds. BMS shall reimburse Exelixis for any out-of-pocket
costs incurred by Exelixis in connection with this Section 10.4(f).
Notwithstanding anything to the contrary, Exelixis shall not have any obligation
to manufacture (or have manufactured) for BMS any quantities of the compounds
described in the foregoing subsection (i) – (v).

(g) Determination of Post-Termination Compound. A compound that is an LXR
Modulator or Dual LXR/FXR Modulator shall be a Post-Termination Compound [ * ]
in any of the following time periods after the termination of the Agreement:
(i) within [ * ] thereafter in the event the Agreement terminates prior to the [
* ] anniversary of the Effective Date; (ii) within [ * ] thereafter in the event
the Agreement terminates on or after the [ * ] anniversary and prior to the [ *
] anniversary of the Effective Date; (iii) within [ * ] thereafter in the event
the Agreement terminates on or after [ * ] anniversary and prior to the [ * ]
anniversary of the Effective Date; and (iv) within [ * ] in the event the
Agreement terminates on or after the [ * ] anniversary of the Effective Date.

10.5 Exception for Termination for Safety Reasons. The licenses granted to
Exelixis under Sections 10.4(d)(i) and (ii) shall be of no force or effect with
respect to any given Collaboration Compound(s) where BMS’ termination of
pre-clinical development, clinical development and/or commercialization of such
Collaboration Compound(s) was due to Safety Reasons. For purposes of this
Section 10.5, “Safety Reasons” means it is [ * ] that there is [ * ] in humans
based upon: (a) [ * ]; or (b) [ * ]. Notwithstanding anything to the contrary,
this Section 10.5 shall not prevent Exelixis from using its license in Sections
10.4(d)(iii) or 10.4(d)(iv) to identify Collaboration Compounds by derivatizing
any such Collaboration Compound that was terminated for Safety Reasons. BMS
shall provide Exelixis with all relevant data for such terminated Collaboration
Compound but shall not be obligated to assign to Exelixis any regulatory
documents/filings relating to such terminated Collaboration Compound.

11. REPRESENTATIONS AND WARRANTIES AND COVENANTS

11.1 Mutual Authority. Exelixis and BMS each represents and warrants to the
other as of the Execution Date that: (a) it has the authority and right to enter
into and perform this Agreement, (b) this Agreement is a legal and valid
obligation binding upon it and is enforceable in accordance with its terms,
subject to applicable limitations on such enforcement based on bankruptcy laws
and other debtors’ rights, and (c) its execution, delivery and performance of
this

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

39



--------------------------------------------------------------------------------

Agreement shall not conflict in any material fashion with the terms of any other
agreement or instrument to which it is or becomes a party or by which it is or
becomes bound, nor violate any law or regulation of any court, governmental body
or administrative or other agency having authority over it.

11.2 Rights in Technology.

(a) During the term of this Agreement, each Party shall use commercially
reasonable efforts to maintain (but without an obligation to renew) and not to
breach any agreements with Third Parties that provide a grant of rights from
such Third Party to a Party that are Controlled by such Party and are licensed
or become subject to a license from such Party to the other Party under Article
5. Each Party agrees to provide promptly the other Party with notice of any such
alleged breach or obligation to renew. As of the Execution Date, each Party is
in compliance in all material respects with any aforementioned agreements with
Third Parties.

(b) Each Party represents and warrants that it: (i) has full legal or beneficial
title to the Patents that have been listed on a Schedule to this Agreement;
(ii) has no Knowledge as of the Execution Date of [ * ]; (iii) has the ability
to grant the licenses contained in or required by this Agreement; and (iv) is
not currently subject to any agreement with any Third Party or to any
outstanding order, judgment or decree of any court or administrative agency that
restricts it in any way from granting to the other Party such licenses or the
right to exercise its rights hereunder.

(c) Each Party represents and warrants that, to its Knowledge as of the
Execution Date, all fees required to maintain the issued Patent rights of such
Party set forth in the Schedules to this Agreement have been paid to date.

(d) Each Party represents and warrants that: (i) it has not granted, and
covenants that it shall not grant after the Execution Date and during the term
of this Agreement, any right, license or interest in or to, or an option to
acquire any of the foregoing with respect to, the intellectual property rights
licensed to the other Party hereunder (including the Exelixis Patents and the
BMS Patents, as the case may be) that is in conflict with the rights (including
the rights set forth in Section 3.5 and Article 8) or licenses granted or to be
granted (including any conditional license rights) to the other Party under this
Agreement; and (ii) it has not granted any lien, security interest or other
encumbrance (excluding any licenses) with respect to any of the intellectual
property rights licensed to the other Party hereunder that would prevent it from
performing its obligations under this Agreement, or permitted such a lien,
security interest or other encumbrance (excluding any permitted licenses) to
attach to the intellectual property rights licensed to the other Party
hereunder.

(e) To such Party’s Knowledge as of the Execution Date, each Party represents
and warrants that [ * ].

11.3 Performance by Affiliates. The Parties recognize that each may perform some
or all of its obligations under this Agreement through Affiliates; provided,
however, that each Party shall remain responsible and be guarantor of the
performance by its Affiliates and shall cause its Affiliates to comply with the
provisions of this Agreement in connection with such

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

40



--------------------------------------------------------------------------------

performance. In particular, if any Affiliate of a Party participates under this
Agreement with respect to Collaboration Compounds: (a) the restrictions of this
Agreement which apply to the activities of a Party with respect to Collaboration
Compounds shall apply equally to the activities of such Affiliate; and (b) the
Party affiliated with such Affiliate shall assure, and hereby guarantees, that
any intellectual property developed by such Affiliate shall be governed by the
provisions of this Agreement (and subject to the licenses set forth in Article
5) as if such intellectual property had been developed by the Party.

11.4 Third Party Rights.

(a) Each Party represents and warrants to the other Party that, to its Knowledge
as of the Execution Date, [ * ] as contemplated by this Agreement shall not [ *
]. Each Party represents and warrants to the other Party that, to its Knowledge
as of the Execution Date, it shall not violate a contractual or fiduciary
obligation owed to [ * ] to [ * ] as contemplated by this Agreement.

(b) Exelixis represents and warrants to BMS that, (i) to its Knowledge as of the
Execution Date, it did not violate any fiduciary obligation owed to any Third
Party (including misappropriation of trade secrets) in conducting its research
to identify the Collaboration Compounds owned by Exelixis as of the Execution
Date, and (ii) to its Knowledge as of the Execution Date, [ * ] does not [ * ]
against at least [ * ].

11.5 Notice of Infringement or Misappropriation. Each Party represents and
warrants to the other Party that, as of the Execution Date, it has received no
notice of infringement or misappropriation of any alleged rights asserted by any
Third Party in relation to any technology to be used in connection with the
Collaboration.

11.6 HSR Act Filing; Effective Date. The Parties shall each, prior to or as
promptly as practicable after the Execution Date of this Agreement, file or
cause to be filed with the U.S. Federal Trade Commission and the U.S. Department
of Justice and any relevant foreign governmental authority any notifications
required to be filed under the HSR Act and any applicable foreign equivalent
thereof with respect to the transactions contemplated hereby; provided that the
Parties shall each file the notifications required to be filed under the HSR Act
no later than five (5) business days after the Execution Date of this Agreement.
Each Party shall be responsible for its own costs in connection with such
filing, except that BMS shall be solely responsible for the applicable filing
fees. The Parties shall use commercially reasonable efforts to respond promptly
to any requests for additional information made by either of such agencies, and
to cause the waiting periods under the HSR Act and any applicable foreign
equivalent thereof to terminate or expire at the earliest possible date after
the date of filing. Each Party shall use its commercially reasonable efforts to
ensure that its representations and warranties set forth in this Agreement
remain true and correct at and as of the Effective Date as if such
representations and warranties were made at and as of the Effective
Date. Notwithstanding anything in this Agreement to the contrary, this Agreement
(other than Article 9 and this Section 11.6) shall not become effective until
the expiration or earlier termination of the waiting period under the HSR Act in
the United States, the expiration or earlier termination of any applicable
waiting period under the antitrust or competition laws of any other
jurisdiction, and the approval or clearance of the transactions contemplated by
this Agreement in any jurisdiction requiring advance approval or clearance (the
“Effective Date”).

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

41



--------------------------------------------------------------------------------

12. INDEMNIFICATION AND LIMITATION OF LIABILITY

12.1 Mutual Indemnification. Subject to Section 12.4, each Party hereby agrees
to indemnify, defend and hold harmless the other Party, its Affiliates, and
their respective directors, employees and agents from and against any and all
Third Party suits, claims, actions, demands, liabilities, expenses and/or
losses, including reasonable legal expenses and reasonable attorneys’ fees
(“Losses”) to the extent such Losses result from any: [ * ].

12.2 Indemnification by BMS. Subject to Section 12.4, BMS hereby agrees to
indemnify, defend and hold harmless Exelixis and its directors, employees and
agents from and against any and all Losses to the extent such Losses result from
the manufacture, use, handling, storage, sale or other disposition of
Collaboration Compounds or Products by BMS or its Affiliates, agents or
sublicensees, except to the extent such Losses result from any: [ * ].

12.3 Indemnification by Exelixis. Subject to Section 12.4, Exelixis hereby
agrees to indemnify, defend and hold harmless BMS and its directors, employees
and agents from and against any and all Losses to the extent such Losses result
from the manufacture, use, handling, storage, sale or other disposition of
Collaboration Compounds or Reverted Compounds by Exelixis or its Affiliates,
agents or sublicensees, except to the extent such Losses result from any: [ * ].

12.4 Conditions to Indemnification. As used herein, “Indemnitee” shall mean a
party entitled to indemnification under the terms of Section 12.1, 12.2 or 12.3.
A condition precedent to each Indemnitee’s right to seek indemnification under
such Section 12.1, 12.2 or 12.3 is that such Indemnitee shall:

(a) inform the indemnifying Party under such applicable Section of a Loss as
soon as reasonably practicable after it receives notice of the Loss;

(b) if the indemnifying Party acknowledges that such Loss falls within the scope
of its indemnification obligations hereunder, permit the indemnifying Party to
assume direction and control of the defense, litigation, settlement, appeal or
other disposition of the Loss (including the right to settle the claim solely
for monetary consideration); provided, that the indemnifying Party shall seek
the prior written consent (such consent to not be unreasonably withheld, delayed
or conditioned) of any such Indemnitee as to any settlement which would
materially diminish or materially adversely affect the scope, exclusivity or
duration of any Patents licensed under this Agreement, would require any payment
by such Indemnitee, would require an admission of legal wrongdoing in any way on
the part of an Indemnitee, or would effect an amendment of this Agreement; and

(c) fully cooperate (including providing access to and copies of pertinent
records and making available for testimony relevant individuals subject to its
control) as reasonably requested by, and at the expense of, the indemnifying
Party in the defense of the Loss.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

42



--------------------------------------------------------------------------------

Provided that an Indemnitee has complied with all of the conditions described in
subsections (a) – (c), as applicable, the indemnifying Party shall provide
attorneys reasonably acceptable to the Indemnitee to defend against any such
Loss. Subject to the foregoing, an Indemnitee may participate in any proceedings
involving such Loss using attorneys of the Indemnitee’s choice and at the
Indemnitee’s expense. In no event may an Indemnitee settle or compromise any
Loss for which the Indemnitee intends to seek indemnification from the
indemnifying Party hereunder without the prior written consent of the
indemnifying Party (such consent to not be unreasonably withheld, delayed or
conditioned), or the indemnification provided under such Section 12.1, 12.2 or
12.3 as to such Loss shall be null and void.

12.5 Limitation of Liability. EXCEPT FOR AMOUNTS PAYABLE TO THIRD PARTIES BY A
PARTY FOR WHICH IT SEEKS REIMBURSEMENT OR INDEMNIFICATION PROTECTION FROM THE
OTHER PARTY PURSUANT TO SECTIONS 12.1, 12.2 AND 12.3, AND EXCEPT FOR BREACH OF
SECTION 9.1 HEREOF, IN NO EVENT SHALL EITHER PARTY, ITS DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS OR AFFILIATES BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT,
INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, WHETHER BASED
UPON A CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR
OTHER TORT, OR OTHERWISE, ARISING OUT OF THE AGREEMENT, UNLESS SUCH DAMAGES ARE
DUE TO THE GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF THE LIABLE PARTY (INCLUDING
GROSS NEGLIGENCE OR WILFUL BREACH WITH RESPECT TO A PARTY’S REPRESENTATIONS AND
WARRANTIES IN ARTICLE 11).

12.6 Collaboration Disclaimer. EXCEPT AS PROVIDED IN ARTICLE 11 ABOVE, BMS
EXPRESSLY DISCLAIMS ANY AND ALL OTHER WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, AND NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF
THIRD PARTIES WITH RESPECT TO ANY RESEARCH RESULTS, COLLABORATION COMPOUNDS,
DATA, OR INVENTIONS (AND ANY PATENT RIGHTS OBTAINED THEREON) IDENTIFIED, MADE OR
GENERATED BY BMS AS PART OF THE COLLABORATION OR OTHERWISE MADE AVAILABLE TO
EXELIXIS PURSUANT TO THE TERMS OF THE AGREEMENT. EXCEPT AS PROVIDED IN ARTICLE
11 ABOVE, EXELIXIS EXPRESSLY DISCLAIMS ANY AND ALL OTHER WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, AND NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES WITH RESPECT TO ANY RESEARCH RESULTS, COLLABORATION
COMPOUNDS, DATA, OR INVENTIONS (AND ANY PATENT RIGHTS OBTAINED THEREON)
IDENTIFIED, MADE OR GENERATED BY EXELIXIS AS PART OF THE COLLABORATION OR
OTHERWISE MADE AVAILABLE TO BMS PURSUANT TO THE TERMS OF THE AGREEMENT.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

43



--------------------------------------------------------------------------------

13. MISCELLANEOUS

13.1 Dispute Resolution. In the event of any dispute, controversy or claim
arising out of, relating to or in connection with any provision of the
Agreement, other than a dispute arising from the terms and provisions of Article
3, Section 2.2 or Section 13.3, the Parties shall try to settle their
differences amicably between themselves first, by referring the disputed matter
to the CEO of Exelixis and the Senior VP for Exploratory Drug Discovery for BMS
or their designees. Either Party may initiate such informal dispute resolution
by sending written notice of the dispute to the other Party, and, within [ * ]
after such notice, such officers of the Parties shall meet for attempted
resolution by good faith negotiations. If such officers are unable to resolve
such dispute within [ * ] of their first meeting for such negotiations, either
Party may seek to have such dispute resolved in any United States federal or
state court of competent jurisdiction and appropriate venue, provided, that if
such suit includes a Third Party claimant or defendant, and jurisdiction and
venue with respect to such Third Party appropriately resides outside the United
States, then in any other jurisdiction or venue permitted by applicable law.

13.2 Governing Law. Resolution of all disputes, controversies or claims arising
out of, relating to or in connection with the Agreement or the performance,
enforcement, breach or termination of the Agreement and any remedies relating
thereto, shall be governed by and construed under the substantive laws of the
State of California, as applied to agreements executed and performed entirely in
the State of California by residents of the State of California, without regard
to conflicts of law rules.

13.3 Patents and Trademarks; Equitable Relief.

(a) Any dispute, controversy or claim arising out of, relating to or in
connection with: (i) the scope, validity, enforceability or infringement of any
Patent rights covering the manufacture, use or sale of any Product; or (ii) any
trademark rights related to any Product, shall in each case be submitted to a
court of competent jurisdiction in the territory in which such Patent or
trademark rights were granted or arose.

(b) Any dispute, controversy or claim arising out of, relating to or in
connection with the need to seek preliminary or injunctive measures or other
equitable relief (e.g., in the event of a potential or actual breach of the
confidentiality and non-use provisions in Article 9) need not be resolved
through the procedure described in Section 13.1 but may be immediately brought
in a court of competent jurisdiction.

13.4 Entire Agreement; Amendments. This Agreement sets forth the complete, final
and exclusive agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto and
supersedes and terminates all prior agreements and understandings between the
Parties. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein and therein. No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

44



--------------------------------------------------------------------------------

13.5 Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States of America or other countries which may be imposed upon or related to
Exelixis or BMS from time to time. Each Party agrees that it shall not export,
directly or indirectly, any technical information acquired from the other Party
under this Agreement or any products using such technical information to a
location or in a manner that at the time of export requires an export license or
other governmental approval, without first obtaining the written consent to do
so from the appropriate agency or other governmental entity.

13.6 Bankruptcy.

(a) All rights and licenses granted under or pursuant to this Agreement,
including amendments hereto, by each Party to the other Party are, for all
purposes of Section 365(n) of Title 11 of the U.S. Code (“Title 11”), licenses
of rights to intellectual property as defined in Title 11. Each Party agrees
during the term of this Agreement to create and maintain current copies or, if
not amenable to copying, detailed descriptions or other appropriate embodiments,
to the extent feasible, of all such intellectual property. If a case is
commenced by or against either Party (the “Bankrupt Party”) under Title 11,
then, unless and until this Agreement is rejected as provided in Title 11, the
Bankrupt Party (in any capacity, including debtor-in-possession) and its
successors and assigns (including a Title 11 Trustee) shall, at the election of
the Bankrupt Party made within sixty (60) days after the commencement of the
case (or, if no such election is made, immediately upon the request of the
non-Bankrupt Party) either (i) perform all of the obligations provided in this
Agreement to be performed by the Bankrupt Party including, where applicable,
providing to the non-Bankrupt Party portions of such intellectual property
(including embodiments thereof) held by the Bankrupt Party and such successors
and assigns or otherwise available to them or (ii) provide to the non-Bankrupt
Party all such intellectual property (including all embodiments thereof) held by
the Bankrupt Party and such successors and assigns or otherwise available to
them.

(b) If a Title 11 case is commenced by or against the Bankrupt Party and this
Agreement is rejected as provided in Title 11 and the non-Bankrupt Party elects
to retain its rights hereunder as provided in Title 11, then the Bankrupt Party
(in any capacity, including debtor-in-possession) and its successors and assigns
(including a Title 11 Trustee) shall provide to the non-Bankrupt Party all such
intellectual property (including all embodiments thereof) held by the Bankrupt
Party and such successors and assigns or otherwise available to them immediately
upon the non-Bankrupt Party’s written request therefor. Whenever the Bankrupt
Party or any of its successors or assigns provides to the non-Bankrupt Party any
of the intellectual property licensed hereunder (or any embodiment thereof)
pursuant to this Section 13.6, the non-Bankrupt Party shall have the right to
perform the obligations of the Bankrupt Party hereunder with respect to such
intellectual property, but neither such provision nor such performance by the
non-Bankrupt Party shall release the Bankrupt Party from any such obligation or
liability for failing to perform it.

(c) All rights, powers and remedies of the non-Bankrupt Party provided herein
are in addition to and not in substitution for any and all other rights, powers
and remedies now or hereafter existing at law or in equity (including Title 11)
in the event of the commencement of a Title 11 case by or against the Bankrupt
Party. The non-Bankrupt Party, in

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

45



--------------------------------------------------------------------------------

addition to the rights, power and remedies expressly provided herein, shall be
entitled to exercise all other such rights and powers and resort to all other
such remedies as may now or hereafter exist at law or in equity (including under
Title 11) in such event. The Parties agree that they intend the foregoing
non-Bankrupt Party rights to extend to the maximum extent permitted by law and
any provisions of applicable contracts with Third Parties, including for
purposes of Title 11, (i) the right of access to any intellectual property
(including all embodiments thereof) of the Bankrupt Party or any Third Party
with whom the Bankrupt Party contracts to perform an obligation of the Bankrupt
Party under this Agreement, and, in the case of the Third Party, which is
necessary for the development, registration and manufacture of licensed products
and (ii) the right to contract directly with any Third Party described in (i) in
this sentence to complete the contracted work. Any intellectual property
provided pursuant to the provisions of this Section 13.6 shall be subject to the
licenses set forth elsewhere in this Agreement and the payment obligations of
this Agreement, which shall be deemed to be royalties for purposes of Title 11.

13.7 Force Majeure. Each Party shall be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by force majeure (defined below) and the nonperforming Party promptly
provides notice of the prevention to the other Party. Such excuse shall be
continued so long as the condition constituting force majeure continues and the
nonperforming Party takes reasonable efforts to remove the condition. For
purposes of this Agreement, “force majeure” shall include conditions beyond the
control of the Parties, including an act of God, voluntary or involuntary
compliance with any regulation, law or order of any government, war, civil
commotion, labor strike or lock-out, epidemic, failure or default of public
utilities or common carriers, destruction of production facilities or materials
by fire, earthquake, storm or like catastrophe. The payment of invoices due and
owing hereunder shall in no event be delayed by the payer because of a force
majeure affecting the payer.

13.8 Notices. Any notices given under this Agreement shall be in writing,
addressed to the Parties at the following addresses, and delivered by person, by
facsimile (with receipt confirmation), or by FedEx or other reputable courier
service. Any such notice shall be deemed to have been given: (a) as of the day
of personal delivery; (b) one (1) day after the date sent by facsimile service;
or (c) on the day of successful delivery to the other Party confirmed by the
courier service. Unless otherwise specified in writing, the mailing addresses of
the Parties shall be as described below.

 

For Exelixis:

   Exelixis, Inc.    170 Harbor Way    P.O. Box 511    South San Francisco, CA
94083    Attention: SVP, Patents and Licensing

With a copy to:

   Cooley Godward LLP    Five Palo Alto Square    3000 El Camino Real    Palo
Alto, CA 94306    Attention: Robert L. Jones, Esq.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

46



--------------------------------------------------------------------------------

For BMS:

   Bristol-Myers Squibb Company    P.O. Box 4000    Route 206 and Province Line
Road    Princeton, NJ 08543-4000    Attention: Senior Vice President, Corporate
and Business Development    Phone: 609-252-3413    Fax: 609-252-6880

With a copy to:

   Bristol-Myers Squibb Company    P.O. Box 4000    Route 206 and Province Line
Road    Princeton, NJ 08543-4000    Attention: Vice President and Senior
Counsel, Corporate and Business Development    Phone: 609-252-5328    Fax:
609-252-4232

Furthermore, a copy of any notices required or given under Article 8 of this
Agreement shall also be addressed to the Vice President and Chief Intellectual
Property Counsel of BMS at the address set forth in Section 8.4(g).

13.9 Maintenance of Records Required by Law or Regulation. Each Party shall keep
and maintain all records required by law or regulation with respect to Products
and shall make copies of such records available to the other Party upon request.

13.10 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
(such consent to not be unreasonably withheld, delayed or conditioned), except a
Party may make such an assignment without the other Party’s consent to an
Affiliate or to a Third Party successor to substantially all of the business of
such Party to which this Agreement relates, whether in a merger, sale of stock,
sale of assets or other transaction; provided that any such permitted successor
or assignee of rights and/or obligations hereunder is obligated, by reason of
operation of law or pursuant to a written agreement with the other Party, to
assume performance of this Agreement or such rights and/or obligations; and
provided, further, that if assigned to an Affiliate, the assigning Party shall
remain jointly and severally responsible for the performance of this Agreement
by such Affiliate. Any permitted assignment shall be binding on the successors
of the assigning Party. Any assignment or attempted assignment by either Party
in violation of the terms of this Section 13.10 shall be null and void and of no
legal effect.

13.11 Electronic Data Interchange. If both Parties elect to facilitate business
activities hereunder by electronically sending and receiving data in agreed
formats (also referred to as Electronic Data Interchange or “EDI”) in
substitution for conventional paper-based documents, the terms and conditions of
this Agreement shall apply to such EDI activities.

13.12 Non-Solicitation of Employees. After the Effective Date and during the
term of this Agreement, each Party agrees that neither it nor any of its
divisions, operating groups or

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

47



--------------------------------------------------------------------------------

Affiliates shall recruit, solicit or induce any employee of the other Party
directly involved in the activities conducted pursuant to this Agreement to
terminate his or her employment with such other Party and become employed by or
consult for such Party, whether or not such employee is a full-time employee of
such other Party, and whether or not such employment is pursuant to a written
agreement or is at-shall. For purposes of the foregoing, “recruit”, “solicit” or
“induce” shall not be deemed to mean: (a) circumstances where an employee of a
Party initiates contact with the other Party or any of its Affiliates with
regard to possible employment; or (b) general solicitations of employment not
specifically targeted at employees of a Party or any of its Affiliates,
including responses to general advertisements.

13.13 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

13.14 Severability. If any of the provisions of this Agreement are held to be
invalid or unenforceable by any court of competent jurisdiction from which no
appeal can be or is taken, the provision shall be considered severed from this
Agreement and shall not serve to invalidate any remaining provisions hereof. The
Parties shall make a good faith effort to replace any invalid or unenforceable
provision with a valid and enforceable one such that the objectives contemplated
by the Parties when entering this Agreement may be realized.

13.15 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, excepting only as to an express written and signed waiver as to a
particular matter for a particular period of time.

13.16 Construction of this Agreement. Except where the context otherwise
requires, wherever used, the use of any gender shall be applicable to all
genders, and the word “or” are used in the inclusive sense. When used in this
Agreement, “including” means “including without limitation”. References to
either Party include the successors and permitted assigns of that Party. The
headings of this Agreement are for convenience of reference only and in no way
define, describe, extend or limit the scope or intent of this Agreement or the
intent of any provision contained in this Agreement. The Parties have each
consulted counsel of their choice regarding this Agreement, and, accordingly, no
provisions of this Agreement shall be construed against either Party on the
basis that the Party drafted this Agreement or any provision thereof. If the
terms of this Agreement conflict with the terms of any Exhibit or the Research
Plan, then the terms of this Agreement shall govern. The official text of this
Agreement and any Exhibits hereto, any notice given or accounts or statements
required by this Agreement, and any dispute proceeding related to or arising
hereunder, shall be in English. In the event of any dispute concerning the
construction or meaning of this Agreement, reference shall be made only to this
Agreement as written in English and not to any other translation into any other
language.

13.17 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be an original and all of which shall
constitute together the same document. Counterparts may be signed and delivered
by facsimile, each of which shall be binding when sent.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

48



--------------------------------------------------------------------------------

Signature page follows.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their proper officers as of the Effective Date.

 

BRISTOL-MYERS SQUIBB COMPANY        EXELIXIS, INC. By:  

/s/ Elliott Sigal, M.D., Ph.D.

       By:  

/s/ George A. Scangos, PhD

Title:   Chief Scientific Officer & President, PRI        Title:   President and
Chief Executive Officer Date:   December 5, 2005        Date:   December 5, 2005

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 



--------------------------------------------------------------------------------

Schedule 1.26

Exelixis Patents

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

-1-



--------------------------------------------------------------------------------

Schedule 1.41

Listed NHRs

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

-1-